Exhibit 10.3
EXECUTION VERSION
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
Dated as of March 30, 2011
among
PARK TOPANGA AIRCRAFT INC.,
TEMESCAL AIRCRAFT INC.,
BALLYSKY AIRCRAFT IRELAND LIMITED,
CHARMLEE AIRCRAFT INC.,
and
THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors
and
CITIBANK, N.A.,
as the Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                PAGE
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.01 Definitions
    2  
Section 1.02 Construction and Usage
    7  
 
       
ARTICLE II SECURITY
    8  
Section 2.01 Grant of Security
    8  
Section 2.02 Security for Obligations
    12  
Section 2.03 Representations and Warranties of the Grantors
    12  
Section 2.04 Grantors Remain Liable
    14  
Section 2.05 Delivery of Collateral
    14  
Section 2.06 As to the Assigned Documents
    15  
Section 2.07 As to the Pool Aircraft Collateral
    16  
Section 2.08 As to the Equity Collateral and Investment Collateral
    16  
Section 2.09 Further Assurances
    17  
Section 2.10 Place of Perfection; Records
    19  
Section 2.11 Voting Rights; Dividends; Etc.
    19  
Section 2.12 Transfers and Other Liens; Additional Shares or Interests
    20  
Section 2.13 Collateral Agent Appointed Attorney-in-Fact
    20  
Section 2.14 Collateral Agent May Perform
    21  
Section 2.15 Covenant to Pay
    21  
Section 2.16 Delivery of Collateral Supplements
    21  
Section 2.17 Identification of Collateral Agent’s Interest
    22  
Section 2.18 Insurance
    22  
Section 2.19 Covenant Regarding Control
    22  
Section 2.20 Covenant Regarding Collateral Account
    22  
Section 2.21 As to Irish Law
    22  
Section 2.22 Additional Charges Over Shares
    22  
 
       
ARTICLE III REMEDIES
    23  
 
       
Section 3.01 Remedies
    23  
Section 3.02 Priority of Payments
    24  
 
       
ARTICLE IV SECURITY INTEREST ABSOLUTE
    24  
 
       
Section 4.01 Security Interest Absolute
    24  
 
       
ARTICLE V THE COLLATERAL AGENT
    25  
 
       
Section 5.01 Authorization and Action
    25  
Section 5.02 Absence of Duties
    25  

Aircraft Mortgage and Security Agreement

i



--------------------------------------------------------------------------------



 



         
Section 5.03 Representations or Warranties
    25  
Section 5.04 Reliance; Agents; Advice of Counsel
    26  
Section 5.05 Cape Town Convention
    27  
Section 5.06 No Individual Liability
    27  
 
       
ARTICLE VI SUCCESSOR COLLATERAL AGENT
    27  
 
       
Section 6.01 Resignation and Removal of the Collateral Agent
    27  
Section 6.02 Appointment of Successor
    28  
 
       
ARTICLE VII INDEMNITY AND EXPENSES
    28  
 
       
Section 7.01 Indemnity
    29  
Section 7.02 Secured Parties’ Indemnity
    29  
Section 7.03 No Compensation from Secured Parties
    30  
 
       
ARTICLE VIII MISCELLANEOUS
    30  
 
       
Section 8.01 Amendments; Waivers; Etc
    30  
Section 8.02 Addresses for Notices; Delivery of Documents
    31  
Section 8.03 Remedies
    32  
Section 8.04 Severability
    32  
Section 8.05 Continuing Security Interest
    32  
Section 8.06 Release and Termination
    32  
Section 8.07 Currency Conversion
    33  
Section 8.08 Governing Law
    34  
Section 8.09 Jurisdiction; Consent to Service of Process
    34  
Section 8.10 Counterparts; Integration; Effectiveness
    34  
Section 8.11 Table of Contents, Headings, Etc
    35  
Section 8.12 Non-Invasive Provisions
    35  
Section 8.13 Limited Recourse
    36  

         
SCHEDULES
       
 
       
Schedule I Aircraft Objects
       
Schedule II Pledged Equity Interests; Pledged Debt
       
Schedule III Trade Names
       
Schedule IV Chief Place of Business and Chief Executive or Registered Office
       
Schedule V Insurance
       
 
       
EXHIBITS
       
 
       
Exhibit A-1 Form of Collateral Supplement
       
Exhibit A-2 Form of Grantor Supplement
       
Exhibit B Form of Charge Over Shares of Irish Subsidiary Holdco
       
Exhibit C Form of Account Control Agreement
       
Exhibit D Form of FAA Aircraft Mortgage
       

Aircraft Mortgage and Security Agreement

ii



--------------------------------------------------------------------------------



 



         
Exhibit E Form of FAA Aircraft Mortgage and Lease Assignment
       
Exhibit F Form of FAA Lease Assignment
       
Exhibit G Notice of Assignment
       

Aircraft Mortgage and Security Agreement

iii



--------------------------------------------------------------------------------



 



AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
          This AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (this “Agreement”),
dated as of March 30, 2011, is made among PARK TOPANGA AIRCRAFT INC., a
California corporation (“Parent Holdco”), TEMESCAL AIRCRAFT INC., a California
corporation (the “Borrower”), BALLYSKY AIRCRAFT IRELAND LIMITED, a private
limited liability company incorporated under the laws of Ireland (the “Irish
Subsidiary Holdco”), CHARMLEE AIRCRAFT INC., a California corporation (the “CA
Subsidiary Holdco”) and the ADDITIONAL GRANTORS who from time to time become
grantors under this Agreement (together with Parent Holdco, the Borrower, the
Irish Subsidiary Holdco and the CA Subsidiary Holdco, the “Grantors”), and
Citibank, N.A., a national banking association (“Citibank”), as the collateral
agent (in such capacity, and together with any permitted successor or assign
thereto or any permitted replacement thereof, the “Collateral Agent”).
PRELIMINARY STATEMENTS:
          (1) International Lease Finance Corporation (“ILFC”), the Borrower,
Parent Holdco, the Irish Subsidiary Holdco, the CA Subsidiary Holdco, the
lenders identified therein (the “Lenders”), Citibank as the administrative agent
(in such capacity, the “Administrative Agent”) and the Collateral Agent have
entered into the Term Loan Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), pursuant to which the Lenders will make the Loans to the
Borrower.
          (2) ILFC is the direct or indirect owner of certain Aircraft and ILFC
and certain of its Affiliates are parties to lease and sub-lease contracts with
respect to such Aircraft.
          (3) The Grantors may from time to time grant additional security for
the benefit of the Secured Parties, all in accordance with, and subject to the
terms and conditions of this Agreement.
          (4) (a) Parent Holdco owns 100% of the outstanding capital stock of
the Borrower, (b) the Borrower owns 100% of the outstanding capital stock of the
CA Subsidiary Holdco and 100% of the Equity Interests of the Irish Subsidiary
Holdco, (c) the Irish Subsidiary Holdco and the CA Subsidiary Holdco will
acquire directly or indirectly (and subject to the Local Requirements
Exception), from time to time, 100% of the Equity Interests in Owner
Subsidiaries that will, from time to time on or after the Effective Date,
acquire Pool Aircraft from ILFC or its Affiliates and (d) CA Subsidiary Holdco
or Irish Subsidiary Holdco will acquire directly or indirectly (and subject to
the Local Requirements Exception) 100% of the Equity Interests of any
Intermediate Lessee that will, from time to time after the Effective Date, act
as leasing intermediary with respect to certain Pool Aircraft.
          (5) The Grantors in each case party thereto have agreed pursuant to
the Credit Agreement, and it is a condition precedent to the making of the Loans
by the Lenders under the Credit Agreement, that the Grantors grant the security
interests required by this Agreement.
          (6) Each Grantor will derive substantial direct and indirect benefit
from the transactions described above.
Aircraft Mortgage and Security Agreement

 



--------------------------------------------------------------------------------



 



          (7) Citibank is willing to act as the Collateral Agent under this
Agreement.
          NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with the Collateral Agent for its respective benefit and the benefit of
the other Secured Parties as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. (a) Certain Defined Terms. For the purposes
of this Agreement, the following terms have the meanings indicated below:
          “1881 Act” has the meaning set forth in Section 2.21.
          “Account Collateral” has the meaning specified in Section 2.01(h).
          “Account Control Agreement” means the collateral account control
agreement in the form attached hereto as Exhibit C in respect of the Collateral
Account dated on or about the Effective Date among the Securities Intermediary,
the Borrower and the Collateral Agent.
          “Acquisition Agreement” means any agreement to provide warranties in
respect of a Pool Aircraft to a Grantor hereunder in connection with any
agreement pursuant to which such Pool Aircraft has been or will be acquired by
such Grantor to the extent permitted to be assigned without third party consent.
          “Additional Grantor” has the meaning specified in Section 8.01(b).
          “Agreed Currency” has the meaning specified in Section 8.07.
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft Documents” means all technical data, manuals and log books,
and all inspection, modification and overhaul records and other service, repair,
maintenance and technical records in respect of a Pool Aircraft that are Owned
by a Grantor and required pursuant to applicable law to be maintained with
respect to such Pool Aircraft, and such term shall include all additions,
renewals, revisions and replacements of any such materials from time to time
made, or required to be made, pursuant to applicable law, and in each case in
whatever form and by whatever means or medium (including, without limitation,
microfiche, microfilm, paper or computer disk) such materials may be maintained
or retained by the relevant Lessee.
          “Aircraft Objects” means, collectively, the Aircraft Objects (as
defined in the Protocol) described on Schedule I hereto, as supplemented by each
Collateral Supplement and Grantor Supplement.
          “Aircraft Purchase Collateral” has the meaning specified in
Section 2.01(g).
Aircraft Mortgage and Security Agreement

2



--------------------------------------------------------------------------------



 



          “Airframe” means, individually, each of the airframes described on
Schedule I hereto, as supplemented by any Collateral Supplement or Grantor
Supplement.
          “Assigned Agreement Collateral” has the meaning specified in
Section 2.01(f).
          “Assigned Agreements” has the meaning specified in Section 2.01(f)(i).
          “Assigned Documents” means, collectively, the Assigned Agreements, the
Assigned Leases and the Acquisition Agreements.
          “Assigned Lease Documents” means, collectively, the Assigned
Agreements and the Assigned Leases.
          “Assigned Leases” has the meaning specified in Section 2.01(b).
          “Beneficial Interest Collateral” has the meaning specified in
Section 2.01(e).
          “Borrower” has the meaning specified in the preliminary statements of
this Agreement.
          “Certificated Security” means a certificated security (as defined in
Section 8-102(a)(4) of the UCC) other than a Government Security.
          “Chattel Paper Original” has the meaning specified in Section 2.05.
          “Citibank” has the meaning specified in the recital of parties to this
Agreement.
          “Collateral” has the meaning specified in Section 2.01.
          “Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.
          “Collateral Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-1 executed and delivered by a
Grantor.
          “Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.
          “Eligible Institution” means (a) Citibank in its capacity as the
Collateral Agent under this Agreement; (b) any bank not organized under the laws
of the United States of America so long as it has either (i) a long-term
unsecured debt rating of A or better by Standard & Poor’s and A2 or better by
Moody’s or (ii) a short-term unsecured debt rating of A-1+ by Standard & Poor’s
and P-1 or better by Moody’s; or (c) any bank organized under the laws of the
United States of America or any state thereof, or the District of Columbia (or
any branch of a foreign bank licensed under any such laws), so long as it
(i) has either (A) a long-term unsecured debt rating of A or better by each of
Standard & Poor’s and Moody’s or (B) a short-term unsecured debt rating of A-l+
by Standard & Poor’s and P-1 by Moody’s and (ii) can act as a securities
intermediary under the New York Uniform Commercial Code.
Aircraft Mortgage and Security Agreement

3



--------------------------------------------------------------------------------



 



          “Engine” means, individually, each of the aircraft engines described
on Schedule I hereto, as supplemented by each Collateral Supplement and Grantor
Supplement.
          “Equity Collateral” has the meaning specified in Section 2.08(a).
          “Event of Default” means any Event of Default (as defined in the
Credit Agreement).
          “Excluded Property” shall mean (a) proceeds of public liability
insurance (or government or other Person (including the Manufacturer, the Lessee
and any sublessee of the Lessee) indemnities in lieu thereof) paid or payable as
a result of insurance claims made, or losses suffered, by any Grantor or their
Affiliates, (b) proceeds of insurance maintained by any Grantor or their
Affiliates for its or their own account or benefit (whether directly or through
a Grantor) and not required by this Agreement, and proceeds of insurance in
excess of the amounts required hereunder, (c) any general, Tax or other
indemnity payments, expenses, reimbursements and similar payments and interest
in respect thereof paid or payable in favor of any Grantor or their Affiliates
or their respective successors or assigns, officers, directors, employees,
agents, managers and servants, including any such payments pursuant to any
Lease, except to the extent such Grantor or Affiliate owes such amounts in
respect of the same claim to a Secured Party, (d) any security interest held by
a Grantor or any of its Affiliates in any assets of a Lessee or any sublessee
thereof or of any of their Affiliates (other than the security deposit or a
letter of credit in lieu thereof), which secure obligations (other than owing
solely under the Assigned Lease Documents) owed by such Lessee, sublessee or
Affiliate pursuant to a grant of collateral under documents other than solely
under the Assigned Lease Documents, (e) cash payments in respect of Collateral
or Indebtedness subject to the Intercreditor Agreement after such payments are
made by a Grantor to a non-Grantor, (f) any interest that pursuant to a Lease
may from time to time accrue in respect of any of the amounts described in
clauses (a) through (e) above, (g) the proceeds from the enforcement of any
right to enforce the payment of any amount described in clauses (a) to
(f) above, and (h) any right to exercise any election or option or make any
decision or determination, or to give or receive any notice, consent, waiver or
approval, or to take any other action in respect of, but in each case, only to
the extent relating to, any Excluded Property.
          “FAA Aircraft Mortgage” means an FAA Aircraft Mortgage substantially
in the form attached as Exhibit D.
          “FAA Aircraft Mortgage and Lease Security Assignment” means an FAA
Aircraft Mortgage and Lease Security Assignment substantially in the form
attached as Exhibit E.
          “FAA Lease Security Assignment” means the Lease Security Assignment in
substantially the form attached as Exhibit F hereto.
          “Government Security” means any security issued or guaranteed by the
United States of America or an agency or instrumentality thereof that is
maintained in book-entry on the records of the FRBNY and is subject to Revised
Book-Entry Rules.
          “Grantor Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-2 executed and delivered by a
Grantor.
Aircraft Mortgage and Security Agreement

4



--------------------------------------------------------------------------------



 



          “Grantors” has the meaning specified in the recital of parties to this
Agreement.
          “ILFC” has the meaning specified in the recital of parties in this
Agreement.
          “Instrument” means any “instrument” as defined in Section 9-102(a)(47)
of the UCC.
          “Insurances” means, in relation to each Pool Aircraft, any and all
contracts or policies of insurance and reinsurance complying with the provisions
of Schedule V hereto or an indemnity from a Governmental Authority as
indemnitor, as appropriate, and required to be effected and maintained in
accordance with this Agreement.
          “Lease Assignment Documents” means, in respect of any Assigned Lease,
(a) any agreement providing for the novation thereof to substitute, or the
assignment thereof to, a Grantor as the lessor, (b) any agreement or instrument
supplemental to this Agreement for the purpose of effecting and/or perfecting
the assignment of, and the grant of a lien upon, such Assigned Lease in favor of
the Collateral Agent under any applicable law (other than the law of the State
of New York) in each case to the extent required by the Express Perfection
Requirements, (c) any notice provided to the applicable Lessee of the assignment
thereof pursuant to this Agreement and/or such supplement and (d) any
undertaking of quiet enjoyment given by the Collateral Agent in respect thereof.
          “Lease Collateral” has the meaning specified in Section 2.01(b).
          “Lenders” has the meaning specified in the preliminary statements to
this Agreement.
          “Membership Interest Collateral” has the meaning specified in
Section 2.01(d).
          “Parent Holdco” has the meaning specified in the recital of parties in
to Agreement.
          “Parts” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines, and (b) any appliance, part,
component, instrument, appurtenance, accessory, furnishing, seat or other
equipment that would qualify as a removable part and is leased by a Lessee from
a third party or is subject to a security interest granted to a third party),
that may from time to time be installed or incorporated in or attached or
appurtenant to any Airframe or any Engine or removed therefrom and, if the
applicable Pool Aircraft or Engine is subject to a Lease, is owned by a Grantor
hereunder under the terms of such Lease.
          “Pledged Beneficial Interests” means all of the beneficial interest in
the Pledged Equity Parties described in the attached Schedule II, as
supplemented by any Collateral Supplement or Grantor Supplement.
          “Pledged Borrower Debt” means any and all Indebtedness from time to
time owing by the Borrower to any Borrower Party.
Aircraft Mortgage and Security Agreement

5



--------------------------------------------------------------------------------



 



          “Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness
from time to time owing by the CA Subsidiary Holdco to any Borrower Party.
          “Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged
Borrower Debt, the Pledged Irish Subsidiary Holdco Debt, the Pledged CA
Subsidiary Holdco Debt, the Pledged Owner Subsidiary Debt and the Pledged
Intermediate Lessee Debt.
          “Pledged Debt Collateral” has the meaning assigned to such term in
Section 2.01(c)(iii).
          “Pledged Equity Interests” means the Pledged Beneficial Interests, the
Pledged Membership Interests and the Pledged Stock.
          “Pledged Equity Party” means the Borrower, the Irish Subsidiary
Holdco, the CA Subsidiary Holdco, each Owner Subsidiary and each Intermediate
Lessee.
          “Pledged Intermediate Lessee Debt” means any and all Indebtedness from
time to time owing by any Intermediate Lessee to any Borrower Party.
          “Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness
from time to time owing by the Irish Subsidiary Holdco to any Borrower Party.
          “Pledged Owner Subsidiary Debt” means any and all Indebtedness from
time to time owing by any Owner Subsidiary to any Borrower Party.
          “Pledged Membership Interests” means all of the membership interests
in the Pledged Equity Parties described in the attached Schedule II, as
supplemented by any Collateral Supplement or Grantor Supplement.
          “Pledged Parent Holdco Debt” means any and all Indebtedness from time
to time owing by Parent Holdco to any Borrower Party.
          “Pledged Stock” means the outstanding shares of capital stock and/or
issued share capital of the Pledged Equity Parties described in the attached
Schedule II, as supplemented by any Collateral Supplement or Grantor Supplement.
          “Received Currency” has the meaning specified in Section 8.07.
          “Related Collateral Documents” means a letter of credit, third-party
or bank guarantee or cash collateral provided by or on behalf of a Lessee
pursuant to the terms of a Lease of a Pool Aircraft to secure such Lessee’s
obligations under a Lease, in each case to the extent assignable without the
consent of a third party.
          “Relevant FAA Aircraft Mortgages” means, collectively, the FAA
Aircraft Mortgages.
          “Relevant FAA Aircraft Mortgages and Lease Security Assignments”
means, collectively, the FAA Aircraft Mortgage and Lease Security Assignments.
Aircraft Mortgage and Security Agreement

6



--------------------------------------------------------------------------------



 



          “Relevant FAA Lease Security Assignments” means, collectively, the FAA
Lease Security Assignments.
          “Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills,
notes and bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-entry securities of the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation); 12 C.F.R.
§ 1511 (book-entry securities of the Resolution Funding Corporation); 31 C.F.R.
§ 354 (book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality.
          “Secured Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement.
          “Secured Party” means any of or, in the plural form, all of the Lender
Parties.
          “Securities Account” means a securities account as defined in
Section 8-501(a) of the UCC maintained in the name of the Collateral Agent as
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) on the books
and records of a Securities Intermediary whose “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) is the State
of New York.
          “Securities Intermediary” means any “securities intermediary” with
respect to the Collateral Agent as defined in 31 C.F.R. Section 357.2 or
Section 8-102(a)(14) of the UCC.
          “Security Collateral” has the meaning specified in Section 2.01(c).
          “Uncertificated Security” means an uncertificated security (as defined
in Section 8-102(a)(18) of the UCC) other than a Government Security.
          (b) Terms Defined in the Cape Town Convention. The following terms
shall have the respective meanings ascribed thereto in the Cape Town Convention:
“Administrator”, “Contracting State”, “Contract of Sale”, “International
Interest”, “Professional User Entity”, “Prospective International Interest”,
“situated in” and “Transacting User Entity”.
          (c) Terms Defined in the Credit Agreement. For all purposes of this
Agreement, all capitalized terms used but not defined in this Agreement shall
have the respective meanings assigned to such terms in the Credit Agreement.
          Section 1.02 Construction and Usage. Unless the context otherwise
requires:
          (a) A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP.
          (b) The terms “herein”, “hereof” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision.
Aircraft Mortgage and Security Agreement

7



--------------------------------------------------------------------------------



 



          (c) Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Agreement.
          (d) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.
          (e) The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
          (f) References in this Agreement to an agreement or other document
(including this Agreement) include references to such agreement or document, as
supplemented, amended, replaced or otherwise modified (without, however,
limiting the effect of the provisions of this Agreement with regard to any such
supplement, amendment, replacement or modification), and the provisions of this
Agreement apply to successive events and transactions. References to any Person
shall include such Person’s successors in interest and permitted assigns.
          (g) References in this Agreement to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor, and references to any
governmental Person shall include reference to any governmental Person
succeeding to the relevant functions of such Person.
          (h) References in this Agreement to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Agreement.
          (i) Where any payment is to be made, funds applied or any calculation
is to be made hereunder on a day which is not a Business Day, unless any Loan
Document otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments shall be
adjusted accordingly; provided, however, that no additional interest shall be
due in respect of such delay.
ARTICLE II
SECURITY
          Section 2.01 Grant of Security.
          To secure the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, for its benefit and the benefit of the other
Secured Parties, and hereby grants to the Collateral Agent for its benefit and
the benefit of the other Secured Parties a security interest in, all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Collateral”):
Aircraft Mortgage and Security Agreement

8



--------------------------------------------------------------------------------



 



          (a) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to (i) each Pool Aircraft, including the Airframe and
Engines with respect to such Pool Aircraft as the same is now and will hereafter
be constituted, and in the case of such Engines, whether or not any such Engine
shall be installed in or attached to the Airframe or any other airframe,
together with (ii) all Parts of whatever nature, which are from time to time
relating to any Airframe or Engine, including all substitutions, renewals and
replacements of and additions, improvements, accessions and accumulations to the
Airframe and Engines (other than additions, improvements, accessions and
accumulations which constitute appliances, parts, instruments, appurtenances,
accessories, furnishings or other equipment excluded from the definition of
Parts), (iii) all Aircraft Documents and (iv) any money or non-money proceeds of
an Airframe or Engine arising from the total or partial loss or destruction of
such Airframe or its Engine or its total or partial confiscation, condemnation
or requisition up to the amount of hull insurance in respect of such Pool
Aircraft required to be carried hereunder;
          (b) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to all Leases to which such Grantor is or may from time to
time be party with respect to the Pool Aircraft, including any leasing
arrangements with respect to such Pool Aircraft among Grantors with respect to
such Leases together with all Related Collateral Documents, but not including
any Assigned Agreement (all such Leases and Related Collateral Documents, the
“Assigned Leases”), including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to such
Assigned Leases, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to such Assigned Leases
up to the amount of hull insurance in respect of such Pool Aircraft required to
be carried hereunder, (iii) claims of such Grantor for damages arising out of or
for breach or default under such Assigned Leases, (iv) all rights under any such
Assigned Lease with respect to any subleases of the Pool Aircraft subject to
such Assigned Lease and (v) the right of such Grantor to terminate such Assigned
Leases and to compel performance of, and otherwise to exercise all remedies
under, any Assigned Lease, whether arising under such Assigned Leases or by
statute or at law or in equity (the “Lease Collateral”);
          (c) with respect to each Grantor, all of the following (the “Security
Collateral”):
          (i) the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;
          (ii) all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and
Aircraft Mortgage and Security Agreement

9



--------------------------------------------------------------------------------



 



               (iii) the Pledged Debt and all instruments evidencing the Pledged
Debt, and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt (the “Pledged Debt Collateral”);
          (d) with respect to each Grantor, all of the following (the
“Membership Interest Collateral”):
               (i) the Pledged Membership Interests, all certificates, if any,
from time to time representing all of such Grantor’s right, title and interest
in the Pledged Membership Interests, any contracts and instruments pursuant to
which any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and
               (ii) all of such Grantor’s right, title and interest in all
additional membership interests in any other Pledged Equity Party from time to
time acquired by such Grantor in any manner, including the membership interests
in any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;
          (e) with respect to each Grantor, all of the following (the
“Beneficial Interest Collateral”):
               (i) the Pledged Beneficial Interest, all certificates, if any,
from time to time representing all of such Grantor’s right, title and interest
in the Pledged Beneficial Interest, any contracts and instruments pursuant to
which any such Pledged Beneficial Interest are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Beneficial Interest; and
               (ii) all of such Grantor’s right, title and interest in all
additional beneficial interests in any other Pledged Equity Party from time to
time acquired by such Grantor in any manner, including the beneficial interests
in any other Pledged Equity Party that may be formed from time to time, the
trust agreements and any other contracts and instruments pursuant to which any
such Pledged Equity Party is created or issued, and all certificates, if any,
from time to time representing such additional beneficial interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional beneficial interests;
          (f) with respect to each Grantor, all of the following (the “Assigned
Agreement Collateral”):
Aircraft Mortgage and Security Agreement

10



--------------------------------------------------------------------------------



 



               (i) all of such Grantor’s right, title and interest in and to all
security assignments, cash deposit agreements and other security agreements
executed in its favor in respect of any Pool Aircraft (including any Airframe
and any Engine) or in respect of or pursuant to any Assigned Lease, in each case
as such agreements may be amended or otherwise modified from time to time, but
only to the extent such security assignment, cash deposit agreement or other
security agreement is provided to the Grantor by (a) a Person (other than the
Lessee or any of its Affiliates under an Assigned Lease and other than a
sublessee or any of its Affiliates under a sublease) or (b) the Lessee or a
sublessee or any of their Affiliates and (with respect to this clause (b))
related to arrangements described in the definition of “Local Requirements
Exception” or a trust, conditional sale or similar arrangement described in the
definition of “Own” (collectively, the “Assigned Agreements”); and
               (ii) all of such Grantor’s right, title and interest in and to
all underlying property of whatever nature, in each case pledged, assigned or
transferred to it or mortgaged or charged in its favor pursuant to any Assigned
Agreement;
          (g) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to the Acquisition Agreements (the “Aircraft Purchase
Collateral”);
          (h) with respect to each Grantor, all right of such Grantor in and to
the Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account (collectively, the “Account Collateral”);
          (i) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to the personal property identified as subject to the Lien
hereof in a Grantor Supplement or a Collateral Supplement executed and delivered
by such Grantor to the Collateral Agent; and
          (j) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e), (f), (g), (h) and (i) of this Section 2.01);
provided, however, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing and the Loans have
been accelerated and for so long as such acceleration shall not have been
rescinded, each Grantor shall have the right, to the exclusion of the Collateral
Agent, to (i) all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Collateral (other than the Pledged Debt) and
(ii) all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt, and once paid by a Grantor to a non-Grantor,
shall be free and clear of the Lien hereof and shall not constitute Collateral,
and if an Event of Default shall have occurred and be continuing and the Loans
have been accelerated and for so long as such acceleration shall not have been
rescinded, no Grantor shall make any such payment to a non-Grantor without the
Collateral Agent’s consent; provided further that the Collateral shall not
include any Excluded Property. The foregoing provisos shall in no event give
rise to any
Aircraft Mortgage and Security Agreement

11



--------------------------------------------------------------------------------



 



right on behalf of any Obligor to cause the release of amounts from the
Collateral Account other than in accordance with the Loan Documents.
          Section 2.02 Security for Obligations. This Agreement secures the
payment and performance of all Secured Obligations of the Grantors to each
Secured Party (subject to the subordination provisions of this Agreement) and
shall be held by the Collateral Agent in trust for the Secured Parties. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
any Grantor to any Secured Party but for the fact that Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Grantor.
          Section 2.03 Representations and Warranties of the Grantors. Each
Grantor represents and warrants as of the date of this Agreement, the Effective
Date, each Advance Date in respect of which such Grantor is a Relevant Advance
Party and as of each date on which such Grantor executes and delivers a Grantor
Supplement or a Collateral Supplement, as follows:
          (a) Each Pool Aircraft is legally and beneficially Owned by the Owner
Subsidiary identified in the applicable Advance Request or legally Owned by the
Owner Subsidiary and beneficially Owned by a Subsidiary Holdco or Owner
Subsidiary, except to the extent of the Local Requirements Exception and as
provided in the definition of “Own”. None of the Pool Aircraft Assets or the
Collateral has been sold in violation of the provisions of the Loan Documents,
or is currently pledged, assigned or otherwise encumbered except for Permitted
Liens, and no Pool Aircraft Assets or Collateral are described in (i) any UCC
financing statements filed against any Obligor other than UCC financing
statements which have been (or have been agreed by the secured parties
referenced therein to be) terminated and UCC Financing Statements filed in
connection with Permitted Liens or (ii) any other mortgage registries, including
the International Registry (which for the avoidance of doubt, shall not include
any Contract of Sale), or filing records that may be applicable to the
Collateral in any other relevant jurisdiction, other than such filings or
registrations that have been (or have been agreed by the secured parties
referenced therein to be) terminated or that have been made in connection with
Permitted Liens. Except to the extent of the Local Requirements Exception and as
provided in the definition of “Own”, the Grantors are the legal and beneficial
owners of the Collateral.
          (b) In each case as and to the extent required under the Express
Perfection Requirements, this Agreement creates a valid and (upon the taking of
the actions required hereby) perfected security interest in favor of the
Collateral Agent in the Collateral as security for the Secured Obligations,
subject in priority to no other Liens (other than Permitted Liens), and all
filings and other actions necessary to perfect and protect such security
interest as a first priority security interest of the Collateral Agent have been
(or to the extent permitted hereby or in the case of future Collateral, will be)
duly taken, enforceable against the applicable Grantors and creditors of and
purchasers from such Grantors.
          (c) No Grantor has any trade names except as set forth on Schedule III
hereto.
          (d) No consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other
Aircraft Mortgage and Security Agreement

12



--------------------------------------------------------------------------------



 



third party (including, for the avoidance of doubt, the International Registry)
is required under any applicable law that is necessary to comply with the
Express Perfection Requirements (i) for the grant by such Grantor of the
assignment and security interest granted hereby, (ii) for the execution,
delivery or performance of this Agreement by such Grantor or (iii) for the
perfection or maintenance of the pledge, assignment and security interest
created hereby, except for (A) with respect to each Pool Aircraft whose country
of registration is the United States of America, the filing with the FAA, in due
form, for recordation where applicable, pursuant to Section 40102 and
Section 44101 through Section 44112 of Title 49, United States Code,
“Transportation”, of any and all title, registration and financing documentation
necessary to accomplish the purposes of this Agreement, including, without
limitation, each of the Relevant FAA Aircraft Mortgages, each of the Relevant
FAA Aircraft Mortgages and Lease Assignments and/or each of the Relevant FAA
Lease Security Assignments, as applicable, with respect to such Pool Aircraft
and/or the related Assigned Lease, (B) the filing of financing and continuation
statements under the UCC, (C) the Required Cape Town Registrations, (D) the
applicable Irish filings pursuant to Section 2.09(e), (E) such other filings as
are required under relevant local law in the case of Grantors that are not
organized under the laws of the United States or a state thereof or Ireland and
(F) the Lessee Notices (except in each case set forth in this clause (d) that
only the Express Perfection Requirements shall be required to be satisfied).
          (e) The chief place of business, organizational identification number
(if applicable) and chief executive or registered office of such Grantor and the
office where such Grantor keeps records of the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule IV
or, in the case of records, at ILFC. If such Grantor is the lessor under a Cape
Town Lease, it has the right to assign the International Interest provided for
in such Cape Town Lease and all associated rights in respect of such Cape Town
Lease that form part of the Collateral.
          (f) The Pledged Stock constitutes the percentage of the issued and
outstanding shares of capital stock of the issuers thereof indicated on the
attached Schedule II. The Pledged Membership Interests constitute the percentage
of the membership interest of the issuer thereof, as indicated on Schedule II
hereto. The Pledged Beneficial Interests constitute the percentage of the
beneficial interest of the issuer thereof indicated on Schedule II hereto.
          (g) The Pledged Stock, the Pledged Membership Interests and the
Pledged Beneficial Interests have been duly authorized and validly issued and
are fully paid up and nonassessable. The Pledged Debt has been duly authorized
or issued and delivered and is the legal, valid and binding obligation of each
Borrower Party thereunder.
          (h) The Pledged Stock and the Pledged Membership Interests constitute
“certificated securities” within the meaning of Section 8-102(4) of the UCC. If
the issuer thereof is organized under the laws of the United States or a state
thereof, the terms of any Pledged Equity Interest expressly provide that such
Pledged Equity Interest shall be governed by Article 8 of the Uniform Commercial
Code as in effect in the jurisdiction of the issuer of such Pledged Membership
Interest or such Article 8 shall be applicable thereto under applicable Laws.
Any Certificated Security or Instrument evidencing the Pledged Stock, the
Pledged Debt, the Pledged Beneficial Interests and the Pledged Membership
Interests have been delivered to the Collateral Agent in accordance with Section
2.08. The Pledged Stock and the Pledged Membership Interest
Aircraft Mortgage and Security Agreement

13



--------------------------------------------------------------------------------



 



either (i) are in bearer form, (ii) have been indorsed, by an effective
indorsement, to the Collateral Agent or in blank or (iii) have been registered
in the name of the Collateral Agent. None of the Pledged Stock, the Pledged
Beneficial Interests and the Pledged Membership Interest that constitute or
evidence the Collateral have any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any person other than the
Collateral Agent (other than those agreed by the secured parties referenced
therein to be terminated or released). Any Pledged Beneficial Interests either
(i) constitute “certificated securities” within the meaning of
Section 8-102(a)(4) of the UCC, have been delivered to the Collateral Agent and
(1) are in bearer form, (2) have been indorsed, by an effective indorsement, to
the Collateral Agent or in blank or (3) have been registered in the name of the
Collateral Agent or (ii) a fully executed “control agreement” has been delivered
to the Collateral Agent with respect to such Pledged Beneficial Interests.
          (i) A true and complete copy of each Assigned Agreement in effect on
the date the relevant Aircraft becomes a Pool Aircraft has been delivered to the
Collateral Agent as of such date.
          Section 2.04 Grantors Remain Liable. Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) in each case, unless the Collateral Agent or
any other Secured Party, expressly in writing or by operation of law, assumes or
succeeds to the interests of any Grantor hereunder, no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor under the contracts
and agreements included in the Collateral or to take any action to collect or
enforce any claim for payment assigned under this Agreement.
          Section 2.05 Delivery of Collateral. The Collateral Agent shall have
the right, upon the occurrence and during the continuance of an Event of Default
and if the Loans have been accelerated and such acceleration has not been
rescinded, to transfer to or to register in the name of the Collateral Agent or
any of its nominees any or all of the Pledged Equity Interests, subject only to
the revocable rights specified in Section 2.11(a). In addition, the Collateral
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default, to exchange certificates or instruments
representing or evidencing any Collateral for certificates or instruments of
smaller or larger denominations. To the extent that any Assigned Lease
constitutes “tangible chattel paper” (as defined in Section 9-102(a)(78) of the
UCC) and a Grantor has designated an original counterpart thereof as a “chattel
paper original”, the Grantor shall, if it has such original of such Assigned
Lease in its possession, cause such original of such Assigned Lease (the
“Chattel Paper Original”) to be delivered to the Collateral Agent promptly (and
in any case no later than thirty days) after the later of the date of the
execution and delivery of such Assigned Lease by all its parties and the date of
the Collateral Supplement delivered in respect of such Assigned Lease.
Notwithstanding anything else to the contrary in any Loan
Aircraft Mortgage and Security Agreement

14



--------------------------------------------------------------------------------



 



Document, no Grantor shall be required to deliver to the Collateral Agent any
letter of credit, promissory note or other Related Collateral Documents issued
pursuant to an Assigned Lease.
          Section 2.06 As to the Assigned Documents. (a) Upon the inclusion of
any Assigned Agreement in the Collateral, the relevant Grantor will to the
extent required under the Express Perfection Requirements (i) give due notice to
each such other party to such Assigned Agreement of its assignment pursuant to
this Agreement, (ii) take such actions as required to perfect the Collateral
Agent’s security interest in such Assigned Agreement and (iii) deliver to the
Collateral Agent a copy of such notice referred to in clause (i) and of any
other documents or instruments (if any) executed pursuant to clause (ii). Upon
the inclusion of any Assigned Lease in the Collateral, promptly after its
delivery thereof to the relevant Lessee party thereto, the relevant Grantor will
deliver to the Collateral Agent the Lessee Notice, which shall contain terms to
substantially the same effect as the provisions of Exhibit G or in the form
provided for in the Lease. Each Grantor will ensure that, with respect to each
Assigned Lease which constitutes an International Interest to which it is a
party, such Grantor receives a consent of the relevant Lessee to the extent
required by the Cape Town Convention for an assignment of an International
Interest in respect of a Lease to be enforceable against such Lessee The
Collateral Agent (solely in its capacity as such) will, upon request of an
Obligor, reasonably promptly execute letters relating to quiet enjoyment and
other matters in accordance with Section 4.03 of the Credit Agreement.
          (b) Each Grantor shall, at its expense:
               (i) use reasonable commercial efforts, in accordance with Leasing
Company Practice to (A) perform and observe all the terms and provisions of the
Assigned Documents to be performed or observed by it and (B) after an Event of
Default has occurred and is continuing and the Loans have been accelerated and
such acceleration has not been rescinded take all such action to such end as may
be from time to time reasonably requested by the Collateral Agent; and
               (ii) furnish to the Collateral Agent a true and complete copy of
each Assigned Lease Document, on or prior to the Advance Date in respect of a
Pool Aircraft, or if later, promptly after inclusion of such Assigned Lease
Document in the Collateral, whichever is applicable and a true and complete copy
of each material amendment, supplement or waiver to an Assigned Lease Document
received by such Grantor under or pursuant to the Assigned Lease Documents, and
from time to time (subject to the provisions of the applicable Assigned Lease
Document relating to the Lessee’s obligation to furnish such information, and
subject to any confidentiality provisions therein) after an Event of Default has
occurred and is continuing and the Loans have been accelerated and for so long
as such acceleration shall not have been rescinded, upon reasonable request of
the Collateral Agent, make to each other party to any Assigned Lease Document
such demands and requests for information and reports or for action as such
Grantor is entitled to make thereunder.
          (c) So long as an Event of Default shall not have occurred and be
continuing, and the Loans have not been accelerated or such acceleration shall
have been rescinded and notwithstanding any provision to the contrary in this
Agreement, each Grantor shall be entitled,
Aircraft Mortgage and Security Agreement

15



--------------------------------------------------------------------------------



 



to the exclusion of the Collateral Agent but subject always to the terms of the
Loan Documents (x) to exercise and receive, directly or indirectly through one
or more agents, any of the claims, rights, powers, privileges, remedies and
other benefits under, pursuant to, with respect to or arising out of the
Assigned Documents and (y) to take any action or to not take any action,
directly or indirectly through one or more agents, related to the Assigned
Documents and the lessees or counterparties thereunder, including entering into,
amending, supplementing, terminating, performing, enforcing, compelling
performance of, exercising all remedies (whether arising under any Assigned
Document or by statute or at law or in equity or otherwise) under, exercising
rights, elections or options or taking any other action under or in respect of,
granting or withholding notices, waivers, approvals and consents in respect of,
receiving all payments under, dealing with any credit support or collateral
security in respect of, or taking any other action in respect of, the Assigned
Documents and contacting or otherwise having any dealings with any lessee or
counterparty thereunder; provided, however, (i) so long as any Assigned Lease
remains in effect, no Grantor will abrogate any right, power or privilege
granted expressly in favor of the Collateral Agent or any other Secured Party
under any Lease Assignment Document and (ii) during the continuance of an Event
of Default and the Loans have been accelerated and for so long as such
acceleration shall not have been rescinded, all such rights of each Grantor
shall cease if the Collateral Agent shall, to the extent permitted by law,
notify such Grantor of such cessation and thereafter all such rights shall
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such rights.
          (d) Notwithstanding anything in the Loan Documents to the contrary, no
Grantor shall be obligated to assign to the Collateral Agent the right to remove
a Lease from the International Registry if such assignment is expressly
prohibited under such Lease, and in such case such right may be retained by the
applicable Grantor without assignment hereunder.
          Section 2.07 As to the Pool Aircraft Collateral. The Grantors shall,
at their expense, use reasonable commercial efforts, in accordance with Leasing
Company Practice to (A) perform and observe, or cause to be performed and
observed, all the terms and provisions of the documents and instruments
constituting Pool Aircraft Collateral to be performed or observed by a Obligor
and (B) after an Event of Default has occurred and is continuing and the Loans
have been accelerated and for long as such acceleration shall not have been
rescinded take all such action to such end as may be from time to time
reasonably requested by the Collateral Agent.
          Section 2.08 As to the Equity Collateral and Investment Collateral.
(a) All Security Collateral, Membership Interest Collateral and Beneficial
Interest Collateral (collectively, the “Equity Collateral”) shall be delivered
to the Collateral Agent as follows:
               (i) in the case of each Certificated Security or Instrument, by
(A) causing the delivery of such Certificated Security or Instrument to the
Collateral Agent, registered in the name of the Collateral Agent or duly
endorsed by an appropriate person to the Collateral Agent or in blank and, in
each case, held by the Collateral Agent, or (B) if such Certificated Security or
Instrument is registered in the name of any Securities Intermediary on the books
of the issuer thereof or on the books of any Securities Intermediary, by causing
such Securities Intermediary to continuously credit by book entry such
Certificated Security or Instrument to a Securities Account maintained by such
Aircraft Mortgage and Security Agreement

16



--------------------------------------------------------------------------------



 



Securities Intermediary in the name of the Collateral Agent and confirming in
writing to the Collateral Agent that it has been so credited;
               (ii) in the case of each Uncertificated Security, by (A) causing
such Uncertificated Security to be continuously registered on the books of the
issuer thereof in the name of the Collateral Agent or (B) if such Uncertificated
Security is registered in the name of a Securities Intermediary on the books of
the issuer thereof or on the books of any securities intermediary of a
Securities Intermediary, by causing such Securities Intermediary to continuously
credit by book entry such Uncertificated Security to a Securities Account
maintained by such Securities Intermediary in the name of the Collateral Agent
and confirming in writing to the Collateral Agent that it has been so credited;
and
               (iii) in the case of each Government Security registered in the
name of any Securities Intermediary on the books of the FRBNY or on the books of
any securities intermediary of such Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such security to
the collateral account maintained by such Securities Intermediary in the name of
the Collateral Agent and confirming in writing to the Collateral Agent that it
has been so credited.
          (b) Each Grantor and the Collateral Agent hereby represents, with
respect to the Equity Collateral, that it has not entered into, and hereby
agrees that it will not enter into, any currently effective agreement (i) with
any of the other parties hereto or any Securities Intermediary specifying any
jurisdiction other than the State of New York as the “securities intermediary’s
jurisdiction” within the meaning of Section 8-110(e) of the UCC in connection
with any Securities Account with any Securities Intermediary referred to in
Section 2.08(a) for purposes of 31 C.F.R. Section 357.11(b), Section 8-110(e) of
the UCC or any similar state or Federal law, or (ii) with any other person
relating to such account pursuant to which it has agreed that any Securities
Intermediary may comply with entitlement orders made by such person. The
Collateral Agent represents that it will, by express agreement with each
Securities Intermediary, provide for each item of property constituting Equity
Collateral held in and credited to the Securities Account, including cash, to be
treated as a “financial asset” within the meaning of Section 8-102(a)(9)(iii) of
the UCC for the purposes of Article 8 of the UCC.
          (c) Without limiting the foregoing, each Grantor and the Collateral
Agent agree, and the Collateral Agent shall cause each Securities Intermediary,
to take such different or additional action as may be required in order to
maintain the perfection and priority of the security interest of the Collateral
Agent in the Equity Collateral in the event of any change in applicable law or
regulation, including Articles 8 and 9 of the UCC and regulations of the U.S.
Department of the Treasury governing transfers of interests in Government
Securities.
          Section 2.09 Further Assurances. (a) In each case to the extent
required pursuant to the Express Perfection Requirements, each Grantor agrees
that from time to time, at the expense of such Grantor, such Grantor shall
promptly execute and deliver all further instruments and documents, and take all
further action (including under the laws of any foreign jurisdiction), that may
be necessary, or that the Collateral Agent may reasonably request, in order to
perfect and protect any pledge, assignment or security interest granted or
purported to be
Aircraft Mortgage and Security Agreement

17



--------------------------------------------------------------------------------



 



granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing but subject to the qualification that the
following are required only to the extent of the Express Perfection
Requirements, each Grantor shall: (i) execute and file such financing or
continuation statements, or amendments thereto, under the UCC and such other
instruments or notices, that may be necessary, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the pledge, assignment and
security interest granted or purported to be granted hereby and (ii) execute,
file, record, or register such additional documents and supplements to this
Agreement, including any further assignments, security agreements, pledges,
grants and transfers, as may be required under the laws of any foreign
jurisdiction of organization or domicile of the relevant Grantor hereunder or as
the Collateral Agent may reasonably request, to create, attach, perfect,
validate, render enforceable, protect or establish the priority of the security
interest and lien of this Agreement.
          (b) Each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, under the UCC
relating to all or any part of the Collateral without the signature of such
Grantor where permitted by law. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.
          (c) Each Grantor shall, prior to or simultaneously with any Person
Owning or becoming a lessor of any Pool Aircraft or (if its equity interests are
directly or indirectly held by Parent Holdco) directly or indirectly holding the
equity interests in any such Person, cause such Person to enter into a Grantor
Supplement.
          (d) Each Grantor shall ensure that at all times an individual shall be
appointed as administrator with respect to each Owner Subsidiary and each
Intermediate Lessee for purposes of the International Registry and shall cause
each such Owner Subsidiary and each such Intermediate Lessee to register or
cause to be registered (or if the Collateral Agent is making such registration,
without relieving each Grantor of such obligation, consent to such registration)
with the International Registry the Required Cape Town Registrations. To the
extent that (A) the Collateral Agent’s consent is required for any such
registration, or (B) the Collateral Agent is required to initiate any such
registration, the Collateral Agent shall ensure that such consent or such
initiation of such registration is effected, and no Grantor shall be in breach
of this Section should the Collateral Agent fail to do so in a proper fashion
(it being understood and agreed that in no event shall the Collateral Agent be
liable for any failure to so register as a result of such Grantor’s failure to
provide any necessary information required for such registration in a timely
manner or if such information is inaccurate or incomplete). It is understood and
agreed that International Interests provided for hereunder shall be registered
in the name of the Collateral Agent. The parties hereto agree that for the
purposes of the Cape Town Convention, each Airframe and each Engine are Aircraft
Objects (as defined in the Protocol) and this Security Agreement constitutes
(i) an International Interest in each such Airframe and each such Engine and
(ii) with respect to a Lease that constitutes an International Interest, an
assignment of associated rights associated with each such Airframe and each such
Engine as regards each Lease. The parties hereto agree that for the purposes of
the definition of Prospective International Interest in the Cape Town
Convention, the making of the Loans by the Lenders
Aircraft Mortgage and Security Agreement

18



--------------------------------------------------------------------------------



 



shall constitute the stated event upon which the Borrower has created or
provided for an International Interest in the Aircraft Objects and Assigned
Leases.
          (e) With respect to each Pool Aircraft that is registered in the
United States of America, each Grantor shall, so long as such Pool Aircraft is
so registered, and (i) in the case of a Pool Aircraft that is not subject to an
Assigned Lease, register and record with the FAA the Relevant FAA Aircraft
Mortgages with respect to such Pool Aircraft and (ii) in the case of a Pool
Aircraft that is subject to an Assigned Lease, register and record with the FAA
the Relevant FAA Aircraft Mortgages and Lease Security Assignments with respect
to such Pool Aircraft. Each Grantor shall, if at any time after the filing with
the FAA of a Relevant FAA Aircraft Mortgage with respect to a Pool Aircraft such
Pool Aircraft becomes subject to an Assigned Lease, register and record with the
FAA the Relevant FAA Lease Security Assignments with respect to such Aircraft.
With respect to each Grantor holding an Equity Interest in a Pledged Equity
Party incorporated under the laws of Ireland, such Grantor shall cause each
Security Document executed by it and an Additional Charge Over Shares or, in
each case, its relevant particulars to be filed in the Irish Companies
Registration Office and, where applicable, the Irish Revenue Commissioners
within 21 days of execution thereof.
          Section 2.10 Place of Perfection; Records. Each Grantor shall keep its
chief place of business and chief executive office at the location therefor
specified in Schedule IV and shall keep its records concerning the Collateral at
such location or at ILFC’s chief executive office or, upon 30 days’ prior
written notice to the Collateral Agent, at such other locations in a
jurisdiction where all actions required by Section 2.03(e) shall have been taken
with respect to the Collateral. Subject to applicable confidentiality
restrictions, each Grantor shall hold and preserve such records and, if an Event
of Default shall have occurred and be continuing, shall permit representatives
of the Collateral Agent upon reasonable prior notice at any time during normal
business hours reasonably to inspect and make abstracts from such records, all
at the sole cost and expense of such Grantor.
          Section 2.11 Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing and the Loans have been
accelerated and for so long as such acceleration shall not have been rescinded:
          (i) Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to all or any part of the Equity Collateral
pledged by such Grantor for any purpose not inconsistent with the terms of this
Agreement, the charter documents of such Grantor, or the Loan Documents;
provided that such Grantor shall not exercise or shall refrain from exercising
any such right if such action would constitute a breach of its obligations under
the Loan Documents; and
          (ii) The Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to such Grantor all such proxies and other instruments
as such Grantor may reasonably request in writing and provide for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to Section 2.11(a)(i).
Aircraft Mortgage and Security Agreement

19



--------------------------------------------------------------------------------



 



          (b) After an Event of Default shall have occurred and be continuing
and the Loans have been accelerated and for so long as such acceleration shall
not have been rescinded and such Grantor shall have received notice to such
effect from the Collateral Agent, to the extent such notice is permitted by
applicable Law, any and all distributions, dividends and interest paid in
respect of the Equity Collateral pledged by such Grantor, including any and all
(i) distributions, dividends and interest paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, such Security Collateral,
Membership Interest Collateral or Beneficial Interest Collateral;
(ii) distributions, dividends and other distributions paid or payable in cash in
respect of such Security Collateral, Membership Interest Collateral or
Beneficial Interest Collateral in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and (iii) cash paid, payable or otherwise distributed in
respect of principal of, or in redemption of, or in exchange for, such Security
Collateral, Membership Interest Collateral or Beneficial Interest Collateral
shall be forthwith delivered to the Collateral Agent and, if received by such
Grantor, shall be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Grantor and be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).
          (c) During the continuance of an Event of Default and the Loans have
been accelerated and for so long as such acceleration shall not have been
rescinded and such Grantor shall have received notice to such effect from the
Collateral Agent, to the extent such notice is permitted by applicable Law, all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 2.11(a)(i) and 2.11(a)(ii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights.
          Section 2.12 Transfers and Other Liens; Additional Shares or
Interests. (a) No Grantor shall (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral or (ii) create or suffer to exist any Lien upon or with respect
to any of the Collateral, in the case of clause (i) or (ii) other than a
Permitted Lien or as otherwise provided for or permitted in any Loan Document.
          (b) Except as otherwise provided pursuant to the Loan Documents, the
Grantors (other than Parent Holdco) shall not issue, deliver or sell any shares,
interests, participations or other equivalents except those pledged hereunder
and except to the extent of the Local Requirements Exception. Any beneficial
interests, membership interests or capital stock or other securities or
interests issued in respect of or in substitution for the Pledged Stock, the
Pledged Membership Interests or the Pledged Beneficial Interest shall be issued
or delivered (with any necessary endorsement) to the Collateral Agent in
accordance with Section 2.08.
          Section 2.13 Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints, as security for the Secured Obligations, the
Collateral Agent as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion during the occurrence and
continuance of an Event of Default and the acceleration of the Loans and
Aircraft Mortgage and Security Agreement

20



--------------------------------------------------------------------------------



 



such acceleration shall not have been rescinded, to take any action and to
execute any instrument that the Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Agreement, including:
          (a) to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (b) to receive, indorse and collect any drafts or other instruments
and documents in connection included in the Collateral;
          (c) to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary for the collection of any of the
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral; and
          (d) to execute and file any financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
in order to perfect (except in the case of the Beneficial Interest Collateral
provided pursuant to Section 2.01(e)) and preserve the pledge, assignment and
security interest granted hereby; provided, that the Collateral Agent’s exercise
of any such power in this clause (d) shall be subject to the Express Perfection
Requirements.
          Section 2.14 Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained in this Agreement, the Collateral Agent may (but
shall not be obligated to) after such prior notice as may be reasonable under
the circumstances, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection with doing so shall
be payable by the Grantors.
          Section 2.15 Covenant to Pay. Each Grantor covenants with the
Collateral Agent (for the benefit of the Secured Parties) that it will pay or
discharge any monies and liabilities whatsoever that are now, or at any time
hereafter may be, due, owing or payable by such Grantor in any currency,
actually or contingently, solely and/or jointly, and/or severally with another
or others, as principal or surety on any account whatsoever pursuant to the Loan
Documents in accordance with their terms. Each Grantor agrees that (except as
provided in Article 7 of the Credit Agreement) no payment or distribution by
such Grantor pursuant to the preceding sentence shall entitle such Grantor to
exercise any rights of subrogation in respect thereof until the related Secured
Obligations shall have been paid in full.
          Section 2.16 Delivery of Collateral Supplements. Upon the addition of
any Pool Aircraft or the acquisition by any Grantor of any Security Collateral,
Membership Interest Collateral or Beneficial Interest Collateral, each relevant
Grantor shall concurrently execute and deliver to the Collateral Agent a
Collateral Supplement duly completed with respect to such Collateral and shall
take such steps with respect to the perfection of such Collateral as are called
for by this Agreement for Collateral of the same type; provided that the
foregoing shall not be construed to provide for any action with respect to
perfection not required by the Express Perfection Requirements; and provided
further that the failure of any Grantor to deliver any
Aircraft Mortgage and Security Agreement

21



--------------------------------------------------------------------------------



 



Collateral Supplement as to any such Collateral shall not impair the lien of
this Agreement as to such Collateral.
          Section 2.17 Identification of Collateral Agent’s Interest. The
Grantors agree to use reasonable commercial efforts to cause to be affixed as
promptly as practicable after the date an Aircraft becomes a Pool Aircraft and
thereafter to maintain in the cockpit of each Pool Aircraft, in a clearly
visible location, and on each Engine, a nameplate bearing the inscription
“MORTGAGED TO CITIBANK, N.A., AS COLLATERAL AGENT”, and to use reasonable
commercial efforts to cause such nameplate to be replaced, if necessary, with a
nameplate reflecting the name of any successor Collateral Agent.
          Section 2.18 Insurance. The Grantors shall cause to be maintained, or
procure that the relevant Lessee maintains, hull and third party liability
insurance policies in respect of each Pool Aircraft in accordance with the terms
of Schedule V hereto.
          Section 2.19 Covenant Regarding Control. No Grantor shall cause nor
permit any Person other than the Collateral Agent to have “control” (as defined
in Section 8-106 of the UCC) of the Collateral Account pursuant to the terms of
the Credit Agreement and the Account Control Agreement.
          Section 2.20 Covenant Regarding Collateral Account. Borrower shall
enter into the Account Control Agreement as of the date hereof.
          Section 2.21 As to Irish Law. Notwithstanding anything to the contrary
contained in this Agreement and in addition to and without prejudice to any
other rights or power of the Collateral Agent under this Agreement or under
general law in any relevant jurisdiction, at any time that the Collateral shall
become enforceable as provided in Section 3.01, the Collateral Agent shall be
entitled to appoint a receiver under this Agreement or under the Land and
Conveyancing Law Reform Act 2009 (as amended and as the same may be amended,
modified or replaced from time to time, the “2009 Act”) without the need for the
occurrence of any of the events specified in (a) to (c) of section 108(1)
(Appointment of Receiver) of the 2009 Act, such receiver shall have all such
powers, rights and authority conferred under the 2009 Act, this Agreement and
otherwise under the laws of Ireland without any limitation or restriction
imposed by the 2009 Act or otherwise under the laws of Ireland which may be
excluded or removed. The statutory power of sale conferred by section 100 (Power
of sale) of the 2009 Act shall apply to the Collateral free from restrictions
contained in section 100(1), (2), (3) and (4) and without the requirement to
serve notice (as provided for in section 100(1)) and section 108 (7)
(Remuneration of a receiver) of the 2009 Act shall not apply to the Collateral
or to any receiver appointed under this Agreement.
          Section 2.22 Additional Charges Over Shares. Each Grantor undertakes
with the Collateral Agent to enter into an Additional Charge Over Shares in
respect of the Equity Interests held by it of any Subsidiary of a Grantor which
is incorporated under the laws of Ireland and in respect of any other Subsidiary
of a Grantor, in each case to the extent such Additional Charge Over Shares is
necessary to perfect or protect the Collateral Agent’s interests in such Equity
Interests under applicable Law and to the extent required under the Express
Perfection Requirements.
Aircraft Mortgage and Security Agreement

22



--------------------------------------------------------------------------------



 



ARTICLE III
REMEDIES
          Section 3.01 Remedies. Notwithstanding anything herein or in any other
Loan Document to the contrary, if any Event of Default shall have occurred and
be continuing and the Loans have been accelerated and for so long as such
acceleration shall not have been rescinded, and in each case subject to the
quiet enjoyment rights of the applicable Lessee of any Pool Aircraft:
          (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein (including, for the
avoidance of doubt, the rights and remedies of the Collateral Agent provided for
in Section 2.11(c)), all of the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and all of the rights and remedies under applicable law and also may
(i) require any Grantor to, and such Grantor hereby agrees that it shall at its
expense and upon written request of the Collateral Agent forthwith, assemble all
or any part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties and (ii) without notice
except as specified below, sell or cause the sale of the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
          (b) The Collateral Agent may, in addition to or in connection with any
other remedies available hereunder or under any other applicable law, exercise
any and all remedies granted under the Cape Town Convention as it shall
determine in its sole discretion. In connection therewith, the parties hereby
agree to the extent permitted by the UCC that (i) Article 9(1) and Article 9(2)
of the Convention, wherein the parties may agree or the court may order that any
Collateral shall vest in the Collateral Agent in or towards satisfaction of the
Secured Obligations, shall not preclude the Collateral Agent from obtaining
title to any Collateral pursuant to any other remedies available under
applicable law (including but not limited to Article 9-620 of the UCC); (ii) any
surplus of cash or cash proceeds held by the Collateral Agent and remaining
after payment in full of all the Secured Obligations owed to it shall be paid
over to the Grantors in accordance with Section 3.02 hereof; and (iii) the
Collateral Agent may obtain from any applicable court, pending final
determination of any claim resulting from an Event of Default, speedy relief in
the form of any of the orders specified in Article 13 of the Convention and
Article X of the Protocol as the Collateral Agent shall determine in its sole
and absolute discretion, subject to any procedural requirements prescribed by
applicable laws.
          (c) All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral shall be applied in
Aircraft Mortgage and Security Agreement

23



--------------------------------------------------------------------------------



 



accordance with Section 3.02. Any sale or sales conducted in accordance with the
terms of this Section 3.01 shall be deemed conclusive and binding on each
Grantor and the Secured Parties.
          Section 3.02 Priority of Payments. The Collateral Agent hereby agrees
that all cash proceeds received by the Collateral Agent in respect of any
Collateral pursuant to Section 3.01 hereof and any payments by any Grantor to
the Collateral Agent following an Event of Default and the acceleration of the
Loans and such acceleration shall not have been rescinded shall be paid by the
Collateral Agent in the order of priority set forth below:
          (a) first, to the Collateral Agent for the benefit of the Secured
Parties, until payment in full in cash of the Secured Obligations then
outstanding; and
          (b) second, all remaining amounts to the relevant Grantors or
whomsoever may be lawfully entitled to receive such amounts as directed by a
court of competent jurisdiction.
ARTICLE IV
SECURITY INTEREST ABSOLUTE
          Section 4.01 Security Interest Absolute. A separate action or actions
may be brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against any other Grantor or
whether any other Grantor is joined in any such action or actions. Except as
otherwise provided in the Loan Documents, all rights of the Collateral Agent and
the security interests and Liens granted under, and all obligations of each
Grantor under, until the Secured Obligations then outstanding are paid in full,
this Agreement and each other Loan Document shall be absolute and unconditional,
irrespective of:
          (a) any lack of validity or enforceability of any Loan Document,
Assigned Document or any other agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, the
security for, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from any Loan
Document or Assigned Document or any other agreement or instrument relating
thereto;
          (c) any taking, exchange, release or non-perfection of the Collateral
or any other collateral or taking, release or amendment or waiver of or consent
to departure from any guaranty, for all or any of the Secured Obligations;
          (d) any manner of application of Collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Secured Obligations or any
other assets of the Grantors;
          (e) any change, restructuring or termination of the corporate
structure or existence of any Grantor; or
          (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third-party grantor of a
security interest or a Person deemed to be a surety.
Aircraft Mortgage and Security Agreement

24



--------------------------------------------------------------------------------



 



ARTICLE V
THE COLLATERAL AGENT
          The Collateral Agent and the Secured Parties agree among themselves as
follows:
          Section 5.01 Authorization and Action. (a) Each Secured Party by its
acceptance of the benefits of this Agreement hereby appoints and authorizes
Citibank as the initial Collateral Agent to take such action as trustee on
behalf of the Secured Parties and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are specifically delegated to the
Collateral Agent by the terms of this Agreement and of the Loan Documents, and
no implied duties and covenants shall be deemed to arise against the Collateral
Agent. For the avoidance of doubt, each Secured Party by its acceptance of the
benefits of this Agreement hereby requests and instructs the Collateral Agent to
enter into all Assigned Lease-related documents and instruments on this date and
as may arise from time to time for the purpose of establishing and maintaining
its security interest for itself and for the benefit of the other Secured
Parties in respect of any Assigned Lease.
          (b) The Collateral Agent accepts such appointment and agrees to
perform the same but only upon the terms of this Agreement (including any quiet
enjoyment covenants given to the Lessees) and agrees to receive and disburse all
moneys received by it in accordance with the terms of this Agreement. The
Collateral Agent in its individual capacity shall not be answerable or
accountable under any circumstances, except for its own willful misconduct or
gross negligence (or simple negligence in the handling of funds or breach of any
of its representations or warranties set forth in this Agreement) and the
Collateral Agent shall not be liable for any action or inaction of any Grantor
or any other parties to any of the Loan Documents.
          Section 5.02 Absence of Duties. The powers conferred on the Collateral
Agent under this Agreement with respect to the Collateral are solely to protect
its interests in this Agreement and shall not impose any duty upon it, except as
explicitly set forth herein, to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it under the Loan Documents, the Collateral Agent shall not
have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve or perfect rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall not have any duty to ascertain or
inquire as to the performance or observance of any covenants, conditions or
agreements on the part of any Grantor or Lessee.
          Section 5.03 Representations or Warranties. The Collateral Agent shall
not make nor shall it be deemed to have made any representations or warranties
as to the validity, legality or enforceability of this Agreement, any other Loan
Document or any other document or instrument or as to the correctness of any
statement contained in any thereof, or as to the validity or sufficiency of any
of the pledge and security interests granted hereby, except that the Collateral
Agent in its individual capacity hereby represents and warrants (a) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one
Aircraft Mortgage and Security Agreement

25



--------------------------------------------------------------------------------



 



of its officers who is and will at such time be duly authorized to execute and
deliver such document on its behalf, and (b) this Agreement is or will be the
legal, valid and binding obligation of the Collateral Agent in its individual
capacity, enforceable against the Collateral Agent in its individual capacity in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally.
          Section 5.04 Reliance; Agents; Advice of Counsel. (a) The Collateral
Agent shall not incur any liability to anyone as a result of acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Collateral
Agent may accept a copy of a resolution of the board or other governing body of
any party to this Agreement or any Loan Document, certified by the Secretary or
an Assistant Secretary thereof or other duly authorized Person of such party as
duly adopted and in full force and effect, as conclusive evidence that such
resolution has been duly adopted by said board or other governing body and that
the same is in full force and effect. As to any fact or matter the manner of
ascertainment of which is not specifically described in this Agreement, the
Collateral Agent shall be entitled to receive and may for all purposes hereof
conclusively rely, and shall be fully protected in acting or refraining from
acting, on a certificate, signed by an officer of any duly authorized Person, as
to such fact or matter, and such certificate shall constitute full protection to
the Collateral Agent for any action taken or omitted to be taken by them in good
faith in reliance thereon. The Collateral Agent shall assume, and shall be fully
protected in assuming, that each other party to this Agreement is authorized by
its constitutional documents to enter into this Agreement and to take all action
permitted to be taken by it pursuant to the provisions of this Agreement, and
shall not inquire into the authorization of such party with respect thereto.
          (b) The Collateral Agent may execute any of its powers hereunder or
perform any duties under this Agreement either directly or by or through agents,
including financial advisors, or attorneys or a custodian or nominee, provided,
however, that the appointment of any agent shall not relieve the Collateral
Agent of its responsibilities or liabilities hereunder.
          (c) The Collateral Agent may consult with counsel and any opinion of
counsel or any advice of such counsel shall be full and complete authorization
and protection in respect of any action taken or suffered or omitted by it under
this Agreement in good faith and in accordance with such advice or opinion of
counsel.
          (d) The Collateral Agent shall be under no obligation to exercise any
of the rights or powers vested in it by this Agreement, or to institute, conduct
or defend any litigation under this Agreement or in relation hereto, at the
request, order or direction of any of the Secured Parties, pursuant to the
provisions of this Agreement, unless such Secured Party shall have offered to
the Collateral Agent reasonable security or indemnity reasonably satisfactory to
it against the costs, expenses and liabilities which may be incurred therein or
thereby.
          (e) The Collateral Agent shall not be required to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
there is reasonable ground for believing that the
Aircraft Mortgage and Security Agreement

26



--------------------------------------------------------------------------------



 



repayment of such funds or indemnity reasonably satisfactory to it against such
risk or liability is not reasonably assured to it, and none of the provisions
contained in this Agreement shall in any event require the Collateral Agent to
perform, or be responsible or liable for the manner of performance of, any
obligations of any Grantor under any of the Loan Documents.
          (f) If the Collateral Agent incurs expenses or renders services in
connection with an exercise of remedies specified in Section 3.01, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.
          (g) The Collateral Agent shall not be charged with knowledge of an
Event of Default unless the Collateral Agent obtains actual knowledge of such
event or the Collateral Agent receives written notice of such event from any of
the Secured Parties.
          (h) The Collateral Agent shall not have any duty to monitor the
performance of any Grantor or any other party to the Loan Documents, nor shall
the Collateral Agent have any liability in connection with the malfeasance or
nonfeasance by such parties. The Collateral Agent shall not have any liability
in connection with compliance by any Grantor or any Lessee under a Lease with
statutory or regulatory requirements related to the Collateral, any Pool
Aircraft or any Lease. The Collateral Agent shall not make or be deemed to have
made any representations or warranties with respect to the Collateral, any Pool
Aircraft or any Lease or the validity or sufficiency of any assignment or other
disposition of the Collateral, any Pool Aircraft or any Lease.
          Section 5.05 Cape Town Convention. The Collateral Agent, during the
term of this Agreement, shall establish and maintain a valid and existing
account as a Transacting User Entity with the International Registry and appoint
an Administrator and/or a Professional User Entity to make registrations in
regard to the Collateral as required by any Loan Documents
          Section 5.06 No Individual Liability. The Collateral Agent shall not
have any individual liability in respect of all or any part of the Secured
Obligations, and all shall look, subject to the lien and priorities of payment
provided herein and in the Loan Documents, only to the property of the Grantors
(to the extent provided in the Loan Documents) for payment or satisfaction of
the Secured Obligations pursuant to this Agreement and the other Loan Documents.
ARTICLE VI
SUCCESSOR COLLATERAL AGENT
          Section 6.01 Resignation and Removal of the Collateral Agent. The
Collateral Agent may resign at any time without cause by giving at least
30 days’ prior written notice to the Borrower and the Lenders. The Required
Lenders may at any time remove the Collateral Agent without cause by an
instrument in writing delivered to the Borrower, the Lenders and the Collateral
Agent. No resignation by or removal of the Collateral Agent pursuant to this
Section 6.01 shall become effective prior to the date of appointment by the
Required Lenders of a
Aircraft Mortgage and Security Agreement

27



--------------------------------------------------------------------------------



 



successor Collateral Agent and the acceptance of such appointment by such
successor Collateral Agent.
          Section 6.02 Appointment of Successor. (a) In the case of the
resignation or removal of the Collateral Agent, the Required Lenders shall
promptly appoint a successor Collateral Agent. So long as no Event of Default
shall have occurred and be continuing, any such successor Collateral Agent shall
as a condition to its appointment be reasonably acceptable to the Borrower. If a
successor Collateral Agent shall not have been appointed and accepted its
appointment hereunder within 60 days after the Collateral Agent gives notice of
resignation, the retiring Collateral Agent, the Administrative Agent or the
Required Lenders may petition any court of competent jurisdiction for the
appointment of a successor Collateral Agent. Any successor Collateral Agent so
appointed by such court shall immediately and without further act be superseded
by any successor Collateral Agent appointed as provided in the first sentence of
this paragraph within one year from the date of the appointment by such court.
          (b) Any successor Collateral Agent shall execute and deliver to the
relevant Secured Parties an instrument accepting such appointment. Upon the
acceptance of any appointment as Collateral Agent hereunder, a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to this
Agreement, and, subject to the Express Perfection Requirements, such other
instruments or notices, as may be necessary, or as the Administrative Agent may
request in order to continue the perfection (if any) of the Liens granted or
purported to be granted hereby, shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. The retiring
Collateral Agent shall take all steps necessary to transfer all Collateral in
its possession and all its control over the Collateral to the successor
Collateral Agent. All actions under this paragraph (b) shall be at the expense
of the Borrower; provided that if a successor Collateral Agent has been
appointed as a result of the circumstances described in Section 6.02(d), any
actions under this paragraph (b) as relating to such appointment shall be at the
expense of the successor Collateral Agent.
          (c) The Collateral Agent shall be an Eligible Institution, if there be
such an institution willing, able and legally qualified to perform the duties of
the Collateral Agent hereunder and, unless such institution is an Affiliate of a
Secured Party or an Event of Default has occurred and is continuing, reasonably
acceptable to the Borrower.
          (d) Any corporation or other entity into which the Collateral Agent
may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any corporation
or other entity to which substantially all the business of the Collateral Agent
may be transferred, shall be the Collateral Agent under this Agreement without
further act.
ARTICLE VII
INDEMNITY AND EXPENSES
Aircraft Mortgage and Security Agreement

28



--------------------------------------------------------------------------------



 



          Section 7.01 Indemnity. (a) Each of the Grantors shall indemnify,
defend and hold harmless the Collateral Agent (and its officers, directors,
employees, representatives and agents) from and against, any loss, liability or
expense (including reasonable legal fees and expenses) incurred by it without
negligence or bad faith on its part in connection with the acceptance or
administration of this Agreement and its duties hereunder, including the costs
and expenses of defending itself against any claim or liability and of complying
with any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties hereunder. The Collateral
Agent (i) must provide reasonably prompt notice to the applicable Grantor of any
claim for which indemnification is sought, provided that the failure to provide
notice shall only limit the indemnification provided hereby to the extent of any
incremental expense or actual prejudice as a result of such failure; and
(ii) must not make any admissions of liability or incur any significant expenses
after receiving actual notice of the claim or agree to any settlement without
the written consent of the applicable Grantor, which consent shall not be
unreasonably withheld. No Grantor shall be required to reimburse any expense or
indemnity against any loss or liability incurred by the Collateral Agent through
negligence or bad faith.
          Each Grantor, as applicable, may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the Collateral Agent and controlling all negotiations,
litigation, arbitration, settlements, compromises and appeals of any claim;
provided that (i) the applicable Grantor may not agree to any settlement
involving any indemnified person that contains any element other than the
payment of money and complete indemnification of the indemnified person without
the prior written consent of the affected indemnified person, (ii) the
applicable Grantor shall engage and pay the expenses of separate counsel for the
indemnified person to the extent that the interests of the Collateral Agent are
in conflict with those of such Grantor and (iii) the indemnified person shall
have the right to approve the counsel designated by such Grantor which consent
shall not be unreasonably withheld.
          (b) Each Grantor shall agrees to pay to the Collateral Agent (i) an
annual fee set forth under a separate agreement between the Borrower and the
Collateral Agent and (ii) all reasonable out-of-pocket expenses incurred by the
Collateral Agent, including the reasonable fees and expenses of its counsel and
of any experts and agents in connection with (A) the administration of this
Agreement (in accordance with fee arrangements agreed between the Collateral
Agent and the Borrower), (B) the making of any filing or registration required
under the Loan Documents including, without limitation, with the International
Registry, (C) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral, (D) the
exercise or enforcement of any of the rights of the Collateral Agent or any
other Secured Party against such Grantor hereunder or (E) the failure by any
Grantor to perform or observe any of the provisions hereof.
          Section 7.02 Secured Parties’ Indemnity. (a) The Collateral Agent
shall be entitled to be indemnified (subject to the limitations and requirements
described in Section 7.01 mutatis mutandis) by the Lenders to the sole
satisfaction of the Collateral Agent before proceeding to exercise any right or
power under this Agreement at the request or direction of the Administrative
Agent, to the extent not indemnified by the Grantors.
Aircraft Mortgage and Security Agreement

29



--------------------------------------------------------------------------------



 



          (b) In order to recover under clause (a) above, the Collateral Agent:
(i) must provide reasonably prompt notice to the Administrative Agent of any
claim for which indemnification is sought, provided that the failure to provide
notice shall only limit the indemnification provided hereby to the extent of any
incremental expense or actual prejudice as a result of such failure; and
(ii) must not make any admissions of liability or incur any significant expenses
after receiving actual notice of the claim or agree to any settlement without
the written consent of the Administrative Agent which consent shall not be
unreasonably withheld.
          (c) The Administrative Agent may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the Collateral Agent and controlling all negotiations,
litigation, arbitration, settlements, compromises and appeals of any claim;
provided that (i) the Administrative Agent may not agree to any settlement
involving any indemnified person that contains any element other than the
payment of money and complete indemnification of the indemnified person without
the prior written consent of the affected indemnified person, (ii) the
Administrative Agent shall engage and pay the expenses of separate counsel for
the indemnified person to the extent that the interests of the Collateral Agent
are in conflict with those of the Administrative Agent and (iii) the indemnified
person shall have the right to approve the counsel designated by the
Administrative Agent which consent shall not be unreasonably withheld.
          (d) The provisions of Section 7.01 and this Section 7.02 shall survive
the termination of this Agreement or the earlier resignation or removal of the
Collateral Agent.
          Section 7.03 No Compensation from Secured Parties. The Collateral
Agent agrees that it shall have no right against the Secured Parties for any fee
as compensation for its services in such capacity.
ARTICLE VIII
MISCELLANEOUS
          Section 8.01 Amendments; Waivers; Etc. (a) No amendment or waiver of
any provision of this Agreement, and no consent to any departure by any party
from the provisions of this Agreement, shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent and each party
hereto. No failure on the part of the Collateral Agent to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The Collateral Agent may,
but shall have no obligation to, execute and deliver any amendment or
modification which would affect its duties, powers, rights, immunities or
indemnities hereunder.
          (b) Upon the execution and delivery by any Person of a Grantor
Supplement, (i) such Person shall be referred to as an “Additional Grantor” and
shall be and become a Grantor hereunder, and each reference in this Agreement to
“Grantor” shall also mean and be a reference to such Additional Grantor,
(ii) Annexes I, II, III and IV attached to each Grantor Supplement shall be
incorporated into, become a part of and supplement Schedules I, II, III and IV,
respectively, and the Collateral Agent may attach such Annexes as supplements to
such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so
Aircraft Mortgage and Security Agreement

30



--------------------------------------------------------------------------------



 



supplemented and (iii) such Additional Grantor shall be a Grantor for all
purposes under this Agreement and shall be bound by the obligations of the
Grantors hereunder.
          (c) Upon the execution and delivery by a Grantor of a Collateral
Supplement, Annexes I and II to such Collateral Supplement shall be incorporated
into, become a part of and supplement Schedules I and II, respectively, and the
Collateral Agent may attach such Annexes as supplements to such Schedules; and
each reference to such Schedules shall be a reference to such Schedules as so
supplemented.
          Section 8.02 Addresses for Notices; Delivery of Documents. (a) Except
in the case of notices and other communications expressly permitted to be given
by telephone, all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
For each Grantor (other than Irish Subsidiary Holdco):
International Lease Finance Corporation
10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile: (310) 788-1990
Telephone: (310) 788-1999
Email: legalnotices@ilfc.com
For Irish Subsidiary Holdco:
Ballysky Aircraft Ireland Limited
c/o ILFC Ireland Limited
30 North Wall Quay
Dublin 1, Ireland
Facsimile: 353-1-672-0270
Telephone: 353-1-802-8901
with a copy to
Aircraft Mortgage and Security Agreement

31



--------------------------------------------------------------------------------



 



International Lease Finance Corporation
10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile: (310) 788-1990
Telephone: (310) 788-1999
Email: legalnotices@ilfc.com
     For the Collateral Agent:
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: Jenny Cheng
Facsimile: (212) 657-2762
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).
          (b) All documents required to be delivered to the Collateral Agent
shall be delivered in accordance with the provisions of Section 5.09(c) of the
Credit Agreement.
          Section 8.03 Remedies. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.
          Section 8.04 Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired.
          Section 8.05 Continuing Security Interest. Subject to Section 8.06,
this Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the earlier of the payment in
full in cash of the Secured Obligations then outstanding to the Secured Parties,
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Secured Parties and their respective successors, permitted
transferees and permitted assigns.
          Section 8.06 Release and Termination. (a) Upon any sale, transfer or
other disposition or removal from the Designated Pool of any Pool Aircraft or
other item of Collateral in accordance with the terms of the Loan Documents,
including such Pool Aircraft, the Pledged Equity Interest in each Owner
Subsidiary or Intermediate Lessee that owns or leases such Pool Aircraft, or if
applicable, Irish Subsidiary Holdco or CA Subsidiary Holdco (in each case, upon
a
Aircraft Mortgage and Security Agreement

32



--------------------------------------------------------------------------------



 



removal of such Obligor in accordance with Sections 2.10 or 5.04 of the Credit
Agreement), such Collateral will be deemed released from the Lien hereof (and
related guarantees will be deemed released in accordance with Section 7.11 of
the Credit Agreement), and the Collateral Agent will, at the relevant Grantor’s
expense, execute and deliver to the Grantor of such item of Collateral such
documents as such Grantor shall reasonably request and provide to the Collateral
Agent to evidence the release of such item of Collateral from the assignment and
security interest granted hereby and to evidence the release of any related
guaranty, and to the extent that (A) the Collateral Agent’s consent is required
for any deregistration of the interests in such released Collateral from the
International Registry or any other registry or (B) the Collateral Agent is
required to initiate any such deregistration, the Collateral Agent shall ensure
that such consent or such initiation of such deregistration is effected.
          Any amounts released from the Collateral Account by the Collateral
Agent in accordance with the terms of the Loan Documents shall be deemed
released from the Lien hereof.
          (b) Upon the payment in full in cash of the Secured Obligations then
outstanding, the pledge, assignment and security interest granted by
Section 2.01 hereof shall terminate, the Collateral Agent shall cease to be a
party to this agreement, and all provisions of this Agreement (except for this
Section 8.06(b)) relating to the Secured Obligations, the Secured Parties or the
Collateral Agent shall cease to be of any effect insofar as they relate to the
Secured Obligations, the Secured Parties or the Collateral Agent. Upon any such
termination, the Collateral Agent will, at the relevant Grantor’s expense,
execute and deliver to each relevant Grantor such documents as such Grantor
shall prepare and reasonably request to evidence such termination.
          (c) If, prior to the termination of this Agreement, the Collateral
Agent ceases to be the Collateral Agent in accordance with the definition of
“Collateral Agent” in Section 1.01, all certificates, instruments or other
documents being held by the Collateral Agent at such time shall, within five
(5) Business Days from the date on which it ceases to be the Collateral Agent,
be delivered to the successor Collateral Agent.
          Section 8.07 Currency Conversion. If any amount is received or
recovered by the Collateral Agent in a currency (the “Received Currency”) other
than the currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Collateral Agent, to the extent permitted by law, shall only
constitute a discharge of the relevant Grantor to the extent of the amount of
the Agreed Currency which the Collateral Agent was or would have been able in
accordance with its or his normal procedures to purchase on the date of actual
receipt or recovery (or, if that is not practicable, on the next date on which
it is so practicable), and, if the amount of the Agreed Currency which the
Collateral Agent is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by the relevant
Grantor, such Grantor shall pay to the Collateral Agent for the benefit of the
Secured Parties such amount as it shall determine to be necessary to indemnify
the Collateral Agent and the Secured Parties against any loss sustained by it as
a result (including the cost of making any such purchase and any premiums,
commissions or other charges paid or incurred in connection therewith) and so
that, to the extent permitted by law, (i) such indemnity shall constitute a
Aircraft Mortgage and Security Agreement

33



--------------------------------------------------------------------------------



 



separate and independent obligation of each Grantor distinct from its obligation
to discharge the amount which was originally payable by such Grantor and
(ii) shall give rise to a separate and independent cause of action and apply
irrespective of any indulgence granted by the Collateral Agent and continue in
full force and effect notwithstanding any judgment, order, claim or proof for a
liquidated amount in respect of the amount originally payable by any Grantor or
any judgment or order and no proof or evidence of any actual loss shall be
required.
          Section 8.08 Governing Law. THIS AGREEMENT IS BEING DELIVERED IN THE
STATE OF NEW YORK AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
          Section 8.09 Jurisdiction; Consent to Service of Process. (a) To the
extent permitted by applicable law, each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower Party or its properties in the
courts of any jurisdiction.
          (b) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court described above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 8.10 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and the Agent Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement (i) will become effective when the Collateral Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and
Aircraft Mortgage and Security Agreement

34



--------------------------------------------------------------------------------



 



their respective permitted successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
will be effective as delivery of a manually executed counterpart of this
Agreement.
          Section 8.11 Table of Contents, Headings, Etc. Article and Section
headings and the Table of Contents herein are for convenience of reference only,
are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.
          Section 8.12 Non-Invasive Provisions. (a) Notwithstanding any other
provision of the Loan Documents, the Collateral Agent agrees that, so long as no
Event of Default shall have occurred and be continuing and the Loans have been
accelerated and such acceleration has not been rescinded, not to take any action
or cause to be taken any action, or permit any Person claiming by, through or on
behalf of it to take any action or cause any action, that would interfere with
the possession, use, operation and quiet enjoyment of and other rights with
respect to any Pool Aircraft or Collateral related thereto and all rents,
revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair or replacement of the Pool Aircraft or
otherwise to the extent not required to be deposited as Account Collateral under
the Loan Documents and the right to engage in pooling, leasing and similar
actions, in each case in accordance with the terms of this Agreement or the
other applicable Loan Documents.
          (b) Notwithstanding any other provision of the Loan Documents, the
Collateral Agent agrees that, so long as no “Event of Default” (or similar term)
under a Lease (as defined in such Lease) shall have occurred and be continuing
and as otherwise provided in any Lease, not to take any action or cause to be
taken any action, or permit any person claiming by, through or on behalf of it
to take any action or cause any action, that would interfere with the
possession, use, operation and quiet enjoyment of and other rights of the Lessee
with respect to any Pool Aircraft or Collateral related thereto and all rents,
revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair of the Pool Aircraft or otherwise as
provided in such Lease and the right to engage in pooling, leasing and similar
actions, in each case in accordance with the terms of such Lease.
          (c) The Collateral Agent agrees to release any Lien the Collateral
Agent may have upon any Engine upon (i) a Grantor providing the Collateral Agent
with written notice of a transfer thereof promptly after receipt of a notice
thereof from the relevant Lessee and with a copy of the bill of sale or other
instrument evidencing the transfer of title of such replacement Engine to a
Grantor, (ii) in the case of the transfer of title to an Engine initiated by a
Grantor, the Grantor providing the Collateral Agent with a certificate of such
transfer and a copy of the bill of sale or other instrument evidencing the
transfer of title of a replacement Engine to a Grantor, or (iii) upon the total
loss payment or Loan repayment being received (or replacement aircraft being
provided) in a case where the Airframe, but not such Engine, was the subject of
an Event of Loss or other total loss; provided that, for the avoidance of doubt,
the Collateral Agent shall not release any Lien upon an engine that is not
replaced by a Grantor or a Lessee, unless such Engine is associated with an
aircraft that was subject to an Event of Loss or other total loss or otherwise
removed from the Designated Pool. The Borrower shall at the request of the
Collateral Agent
Aircraft Mortgage and Security Agreement

35



--------------------------------------------------------------------------------



 



execute a supplement to this Agreement to evidence that any such replacement
engine has become subject to the Lien of this Agreement and the Collateral Agent
shall, at the request of the Borrower, execute a supplement to this Agreement to
evidence the release of the applicable Engine from the Lien of the Collateral
Agent.
          (d) The Lenders and the Collateral Agent agree that they will not
claim, and upon the request of the Borrower, the Collateral Agent will confirm
in writing that it does not claim, any right, title or interest in any engine or
part (including any audio, visual, telephonic, seating, entertainment or similar
equipment) that is installed on a Pool Aircraft which does not constitute an
“engine” or “part” as defined in the applicable Lease
          (e) For the avoidance of doubt, the Collateral Agent agrees that a
Borrower Party may from time to time lease out an engine that is part of a Pool
Aircraft or lease in an engine that is not part of a Pool Aircraft as it
determines in accordance with Leasing Company Practice.
          Section 8.13 Limited Recourse. (a) In the event that the direct or
indirect assets of the Grantors are insufficient, after payment of all other
claims, if any, ranking in priority to the claims of the Collateral Agent or any
Secured Party hereunder, to pay in full such claims of the Collateral Agent or
such Secured Party (as the case may be), then the Collateral Agent or the
Secured Party shall have no further claim against the Grantors (other than the
Borrower) in respect of any such unpaid amounts; provided that the foregoing
limitation on recourse shall in no way limit the right of any Secured Party to
enforce the obligations of ILFC set forth in Article 7 of the Credit Agreement.
          (b) To the extent permitted by applicable law, no recourse under any
obligation, covenant or agreement of any party contained in this Agreement shall
be had against any equityholder (not including any Grantor as an equityholder of
any Pledged Equity Party hereunder), officer or director of the relevant party
as such, by the enforcement of any assessment or by any proceeding, by virtue of
any statute or otherwise; it being expressly agreed and understood that this
Agreement is a corporate obligation of the relevant party and no personal
liability shall attach to or be incurred by the equityholders (not including any
Grantor as an equityholder of any other Grantor hereunder), officers or
directors of the relevant party as such, or any of them under or by reason of
any of the obligations, covenants or agreements of such relevant party contained
in this Agreement, or implied therefrom, and that any and all personal liability
for breaches by such party of any of such obligations, covenants or agreements,
either at law or at equity or by statute or constitution, of every such
equityholder (not including any Grantor as an equityholder of any Pledged Equity
Party hereunder), officer or director is hereby expressly waived by the other
parties as a condition of and consideration for the execution of this Agreement.
          (c) The guarantees, obligations, liabilities and undertakings granted
by any Pledged Equity Party organized under the laws of France under this
Agreement and the other Loan Documents shall, for each relevant financial year,
be, in any and all cases, strictly limited to 90% of the annual net margin
generated by such Pledged Equity Party or Pledged Equity Parties in connection
with back-to-back leasing activities between it and any other Pledged Equity
Party with respect to the lease of Pool Aircraft.
Aircraft Mortgage and Security Agreement

36



--------------------------------------------------------------------------------



 



[The Remainder of this Page is Intentionally Left Blank]
Aircraft Mortgage and Security Agreement

37



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

            PARK TOPANGA AIRCRAFT INC., as a Grantor
      By   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry        Title:  
Treasurer        TEMESCAL AIRCRAFT INC., as a Grantor
      By   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry        Title:  
Treasurer        BALLYSKY AIRCRAFT IRELAND LIMITED, as a Grantor
      By   /s/ Niall C. Sommerville         Name:   Niall C. Sommerville       
Title:   Director        CHARMLEE AIRCRAFT INC., as a Grantor
      By   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry        Title:  
Treasurer     

Aircraft Mortgage and Security Agreement

38



--------------------------------------------------------------------------------



 



            CITIBANK, N.A. not in its individual capacity but solely
as the Collateral Agent
      By   /s/ Thomas Hollahan         Name:   Thomas Hollahan        Title:  
Managing Director and Vice President     

Aircraft Mortgage and Security Agreement

39



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                      Airframe                 Manufacturer and       Engine
Manufacturer and         Model   Airframe MSN   Engine Model   Engine MSNs
1.
  None   N/A   N/A   N/A

Aircraft Mortgage and Security Agreement

I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
PLEDGED EQUITY INTERESTS
PLEDGED STOCK

                                                              Percentage of  
Pledged Equity Party   Par Value     Certificate No(s).     Number of Shares    
Outstanding Shares  
Temescal Aircraft Inc.
    N/A       1       100       100 %
Ballysky Aircraft Ireland Limited
  $ 1       1       10       100 %
Charmlee Aircraft Inc.
    N/A       1       100       100 %

PLEDGED BENEFICIAL INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Beneficial Interest
 
       

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Membership Interest
 
       

Aircraft Mortgage and Security Agreement

II-1



--------------------------------------------------------------------------------



 



PLEDGED DEBT

                          Description of         Intercompany   Instrument of  
Amount of Pledged Intercompany Lender   Borrower   Pledged Debt   Debt
Temescal Aircraft Inc.
  Charmlee Aircraft Inc.   Intercompany Demand
Promissory Note   $ 3,000,000,000  
Temescal Aircraft Inc.
  Ballysky Aircraft
Ireland Limited   Intercompany Demand
Promissory Note   $ 3,000,000,000  

Aircraft Mortgage and Security Agreement

II-2



--------------------------------------------------------------------------------



 



SCHEDULE III
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
TRADE NAMES

1.   Grantor: Park Topanga Aircraft Inc.
Trade Name: Park Topanga Aircraft Inc.   2.   Grantor: Temescal Aircraft Inc.
Trade Name: Temescal Aircraft Inc.   3.   Grantor: Charmlee Aircraft Inc.
Trade Name: Charmlee Aircraft Inc.   4.   Grantor: Ballysky Aircraft Ireland
Limited
Trade Name: Ballysky Aircraft Ireland Limited

Aircraft Mortgage and Security Agreement

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OR REGISTERED OFFICE

     
 
  Chief Executive Office, Chief Place of
 
  Business or Registered Office Name of Grantor   and Organizational ID (if
applicable)
Park Topanga Aircraft Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
  Organizational ID: 27-5306173
 
   
Temescal Aircraft Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
  Organizational ID: 27-5306297
 
   
Ballysky Aircraft Ireland Limited
  c/o ILFC Ireland Limited
 
  30 North Wall Quay
 
  Dublin 1, Ireland
 
  Facsimile: 353-1-672-0270
 
  Telephone: 353-1-802-8901
 
  Corporation No. 495999
 
   
Charmlee Aircraft Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
  Organizational ID: 27-5304959

Aircraft Mortgage and Security Agreement

IV-1



--------------------------------------------------------------------------------



 



SCHEDULE V
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
INSURANCE

1.   Obligation to Insure       So long as this Agreement shall remain in
effect, the Grantors will ensure that there is effected and maintained
appropriate insurances, maintained with insurers or reinsured with reinsurers of
recognized responsibility or pursuant to governmental indemnities, in respect of
each Pool Aircraft and the Collateral Agent and the Administrative Agent and its
operation including insurance for:

  (a)   loss or damage to each Pool Aircraft and each part thereof; and     (b)
  any liability for injury to or death of persons and damage to or the
destruction of public or private property arising out of or in connection with
the operation, storage, maintenance or use of (in each case to the extent
available) the Pool Aircraft and of any other part thereof not belonging to the
Grantors but from time to time installed on the airframe.

2.   Specific Insurances

    The Grantors will maintain or will cause to be maintained the following
specific insurances with respect to each Pool Aircraft (subject to paragraph 3):

  (a)   All Risks Hull Insurance — All risks hull insurance policy on the Pool
Aircraft in an amount at least equal to 110% of the outstanding principal of the
Loans allocable to such Pool Aircraft, calculated based on the most recent
appraised value (the “Required Insured Value”) on an agreed value basis and
naming the Collateral Agent (for and on behalf of itself and the Secured
Parties) as a loss payee for the Required Insured Value (provided, however,
that, if the applicable insurance program uses AVN67B or a successor London
market endorsement similar thereto, the Grantor shall procure that the
Collateral Agent is named as a “Contract Party” in respect of such hull
insurance and shall ensure that the Collateral Agent is also named as such a
“Contract Party” in respect of any new Lease entered into);     (b)   Hull War
Risk Insurance — Hull war risk and allied perils insurance, including hijacking,
(excluding, however, confiscation by government of registry or country of
domicile to the extent coverage of such risk is not generally available to the
applicable Lessee in the relevant insurance market at a commercially reasonable
cost or is not customarily obtained by operators in such jurisdiction at such
time in accordance with Leasing Company Practice) on the Pool Aircraft where the
custom in the industry is to carry war risk for aircraft operating on routes or
kept in locations similar to the Pool Aircraft in an amount not less than the
Required Insured Value on an agreed value basis and naming the Collateral Agent
(for and on behalf of itself and the Secured Parties) as a loss payee for the
Required Insured Value (provided,

Aircraft Mortgage and Security Agreement

V-1



--------------------------------------------------------------------------------



 



      however, that, if the applicable insurance program uses AVN67B or a
successor London market endorsement similar thereto, the Grantors shall procure
that the Collateral Agent is named as a “Contract Party” in respect of such
insurance and shall ensure that the Collateral Agent is also named as such a
“Contract Party” in respect of any new Lease entered into);     (c)   Legal
Liability Insurance — Third party legal liability insurance (including war and
allied perils) for a combined single limit (bodily injured and property damage)
of not less than $500,000,000 for a Narrowbody Aircraft, and not less than
$750,000,000 for Widebody Aircraft. The Collateral Agent and the Administrative
Agent (for and on behalf of themselves and the Secured Parties) shall be named
as additional insureds on such policies; provided that if the applicable
insurance program uses AVN 67B or a successor London market endorsement similar
thereto, the Grantors shall procure that the Collateral Agent and the
Administrative Agent are named as “Contract Parties” in respect of such
insurance and the Grantors shall ensure that the Collateral Agent and the
Administrative Agent are also named as such a “Contract Party” in respect of any
new Lease.     (d)   Aircraft Spares Insurance — Insurance for the engines and
the parts while not installed on the airframe for their replacement cost or an
agreed value basis.         Proceeds of insurance paid to the Collateral Agent
shall be disbursed to the Borrower unless an Event of Default has occurred and
is continuing, in which case such proceeds will be held in the Collateral
Account until applied as provided in the Credit Agreement or herein; provided,
however, that if, pursuant to a Lease, such insurance proceeds are payable to a
Lessee, such insurance proceeds shall in all circumstances be paid to such
Lessee in accordance with such Lease.

3.   Variations on Specific Insurance Requirements

    In certain circumstances, it is customary that not all of the insurances
described in paragraph 2 be carried for the Pool Aircraft. For example, when a
Pool Aircraft is not on lease to a passenger air carrier or is in storage or is
being repaired or maintained, ferry or ground rather than passenger flight
coverage for the Pool Aircraft are applicable. Similarly, indemnities may be
provided by a Governmental Authority in lieu of particular insurances; provided,
however, that the Grantors shall not, without the prior written consent of the
Collateral Agent, be entitled to accept any new such governmental indemnities
other than when such indemnities are granted by a Governmental Authority of a
country or jurisdiction that is not a Prohibited Country. The relevant Grantor
will determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.

4.   Hull Insurances in Excess of Required Insurance Value

    For the avoidance of doubt, any Grantor and/or any Lessee may carry hull
risks and hull war and allied perils insurance on the Pool Aircraft in excess of
the Required Insured Value which (subject in the case of the Grantors with
respect to the insurance required to

Aircraft Mortgage and Security Agreement

V-2



--------------------------------------------------------------------------------



 



    be carried by the Lessee under the Lease to no Event of Default having
occurred and being continuing) will not be payable to the Collateral Agent. Such
excess insurance proceeds, if paid under the insurances required to be carried
by the Lessee under the Lease, will be payable to (i) if payable to the
Grantors, to the relevant Grantor, unless an Event of Default has occurred and
is continuing in which case the excess shall be payable to the Collateral Agent
or (ii) if payable to the Lessee to the Lessee in all circumstances.   5.  
Currency       All insurance and reinsurances effected pursuant to this
Schedule V shall be payable in Dollars, save that in the case of the insurances
referred to in paragraph 2(c) (if such denomination is (a) required by the law
of the state of registration of the Pool Aircraft; or (b) the normal practice of
airlines in the relevant country that operate aircraft leased from lessors
located outside such country; or (c) otherwise accepted in accordance with
Leasing Company Practice) or paragraph 2(d).   6.   Specific Terms of Insurances
      Insurance policies which are underwritten in the London and/or other
non-US insurance market and which pertain to financed or leased aircraft
equipment contain the coverage and endorsements described in AVN67B or a
successor London market endorsement as it may be amended or revised or its
equivalent. Each of the Grantors agrees that, so long as this Agreement shall
remain in effect, the Pool Aircraft will be insured and the applicable insurance
policies endorsed either (i) in a manner consistent with AVN67B or a successor
London market endorsement, as it may be amended or revised or its equivalent or
(ii) as may then be customary in the airline industry for aircraft of the same
type as the Pool Aircraft utilised by operators in the same country and whose
operational network for such Pool Aircraft and credit status is similar to the
type of business as the Lessee (if any) and at the time commonly available in
the insurance market. In all cases, the relevant Grantor will set the standards,
review and manage the insurances on the Pool Aircraft consistent with Leasing
Company Practice with respect to similar aircraft.   7.   Insurance Brokers and
Insurers       In reviewing and accepting the insurance brokers (if any) and
reinsurance brokers (if any) and insurers and reinsurers (if any) providing
coverage with respect to the Pool Aircraft, the relevant Grantor will utilize
standards consistent with Leasing Company Practice with respect to similar
aircraft. It is recognized that airlines in certain countries are required to
utilize brokers (and sometimes even no brokers) or carry insurance with local
insurance brokers and insurers. If at any time any Pool Aircraft is not subject
to a Lease, the relevant Grantor will cause its insurance brokers to provide the
Collateral Agent with evidence that the insurances described in this Schedule V
are in full force and effect.   8.   Deductible Amounts, Self-Insurance and
Reinsurance       With respect to the type of aircraft concerned, the
nationality and creditworthiness of the airline operator, the airline operator’s
use and operation thereof and to the scope of and the

Aircraft Mortgage and Security Agreement

V-3



--------------------------------------------------------------------------------



 



    amount covered by the insurances carried by the Lessee, the relevant Grantor
will apply standards consistent with Leasing Company Practice with respect to
similar aircraft in reviewing and accepting the amount of any insurance
deductibles, whether the Lessee may self-insure any of the risks covered by the
insurances and the scope and terms of reinsurance, if any, including a
cut-through and assignment clause.   9.   Renewals       The Grantors will
monitor the insurances on the Pool Aircraft and their expiration dates. The
relevant Grantor shall, when requested by the Collateral Agent, promptly inform
the Collateral Agent as to whether or not it has been advised that renewal
instructions for any of the insurances have been given by the airline operator
or its broker prior to or on the scheduled expiry date of the relevant
insurance. The relevant Grantor shall promptly notify the Collateral Agent in
writing if it receives notice that any of the insurances have in fact expired
without renewal. Promptly after receipt, the relevant Grantor will provide to
the Collateral Agent evidence of renewal of the insurances and reinsurance (if
any).   10.   Information       Subject to applicable confidentiality
restrictions, each of the Grantors shall provide the Collateral Agent or shall
ensure that the Collateral Agent is provided with any information reasonably
requested by it from time to time concerning the insurances maintained with
respect to the Pool Aircraft or, if reasonably available to the Grantors, in
connection with any claim being made or proposed to be made thereunder.

Aircraft Mortgage and Security Agreement

V-4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF COLLATERAL SUPPLEMENT
Citibank, N.A., as Collateral Agent
388 Greenwich Street, 14th Floor
New York, NY 10013
Attn: Jenny Cheng
Fax: 212-657-2762
[Date]
      Re: Aircraft Mortgage and Security Agreement, dated as of March 30, 2011
Ladies and Gentlemen:
          Reference is made to the Aircraft Mortgage and Security Agreement,
dated as of March 30, 2011 (the “Aircraft Mortgage and Security Agreement”),
among PARK TOPANGA AIRCRAFT INC., a California corporation (“Parent Holdco”),
TEMESCAL AIRCRAFT INC., a California corporation (the “Borrower”), BALLYSKY
AIRCRAFT IRELAND LIMITED, a private limited liability company incorporated under
the laws of Ireland (the “Irish Subsidiary Holdco”), CHARMLEE AIRCRAFT INC., a
California corporation (the “CA Subsidiary Holdco”), and the ADDITIONAL GRANTORS
who from time to time become grantors under the Aircraft Mortgage and Security
Agreement (together with Parent Holdco, the Borrower, the Irish Subsidiary
Holdco and the CA Subsidiary Holdco, the “Grantors”), and CITIBANK, N.A., a
national banking association, as the collateral agent (in such capacity, and
together with any permitted successor or assign thereto or any permitted
replacement thereof, the “Collateral Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Aircraft Mortgage and Security Agreement.
          The undersigned hereby delivers, as of the date first above written,
the attached Annexes I, II, III and IV pursuant to Section 2.16 of the Aircraft
Mortgage and Security Agreement.
          The undersigned Grantor hereby confirms that the property included in
the attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Aircraft Mortgage
and Security Agreement (as supplemented by the attached Annexes I and II).
          Attached are (i) as Annex I, a duly completed description of each of
the Aircraft Objects constituting part of the Collateral granted by the
undersigned Grantor and not described in the schedules to the Security
Agreement, or another Grantor Supplement or Collateral Supplement, (ii) as Annex
II, a duly completed description of the Pledged Equity Interests granted by the
undersigned Grantor and not described in the schedules to the Security
Aircraft Mortgage and Security Agreement

A-1-1



--------------------------------------------------------------------------------



 



Agreement, or another Grantor Supplement or Collateral Supplement, (iii) as
Annex III, where required with respect to any Assigned Agreement relating to the
foregoing Collateral, a copy of the notice to each counterparty thereto and
(iv) as Annex IV, with respect to any Assigned Lease relating to the foregoing
Collateral, the Lessee Notice.
          This Collateral Supplement is delivered in and shall in all respects
be governed by, and construed in accordance with, the laws of the State of New
York, including all matters of construction, validity and performance.
Very truly yours,
[-]

        By:           Name:           Title:        

Acknowledged and agreed to as of the date first above written:
CITIBANK, N.A.,
not in its individual capacity, but
solely as the Collateral Agent

        By:           Name:           Title:        

Aircraft Mortgage and Security Agreement

A-1-2



--------------------------------------------------------------------------------



 



ANNEX I
COLLATERAL SUPPLEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model
 
           

Aircraft Mortgage and Security Agreement

A-1-3



--------------------------------------------------------------------------------



 



ANNEX II
COLLATERAL SUPPLEMENT
PLEDGED EQUITY INTERESTS
PLEDGED BENEFICIAL INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Beneficial Interest
 
       

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Membership Interest
 
       

PLEDGED STOCK

          Pledged Equity Party   Certificate No.   Percentage Stock
 
       

PLEDGED DEBT
[-]
Aircraft Mortgage and Security Agreement

A-1-4



--------------------------------------------------------------------------------



 



ANNEX III
COLLATERAL SUPPLEMENT
[Insert copy of notice, if applicable]
Aircraft Mortgage and Security Agreement

A-1-5



--------------------------------------------------------------------------------



 



ANNEX IV
COLLATERAL SUPPLEMENT
[Insert Lessee Notice]
Aircraft Mortgage and Security Agreement

A-1-6



--------------------------------------------------------------------------------



 



EXHIBIT A-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF GRANTOR SUPPLEMENT
Citibank, N.A., as Collateral Agent
388 Greenwich Street, 14th Floor
New York, NY 10013
Attn: Jenny Cheng
Fax: 212-657-2762
[Date]
     Re: Aircraft Mortgage and Security Agreement, dated as of March 30, 2011
Ladies and Gentlemen:
          Reference is made to the Aircraft Mortgage and Security Agreement,
dated as of March 30, 2011 (the “Aircraft Mortgage and Security Agreement”),
among PARK TOPANGA AIRCRAFT INC., a California corporation (“Parent Holdco”),
TEMESCAL AIRCRAFT INC., a California corporation (the “Borrower”), BALLYSKY
AIRCRAFT IRELAND LIMITED, a private limited liability company incorporated under
the laws of Ireland (the “Irish Subsidiary Holdco”), CHARMLEE AIRCRAFT INC., a
California corporation (the “CA Subsidiary Holdco”), and the ADDITIONAL GRANTORS
who from time to time become grantors under the Aircraft Mortgage and Security
Agreement (together with Parent Holdco, the Borrower, the Irish Subsidiary
Holdco and the CA Subsidiary Holdco, the “Grantors”), and CITIBANK, N.A., a
national banking association, as the collateral agent (in such capacity, and
together with any permitted successor or assign thereto or any permitted
replacement thereof, the “Collateral Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Aircraft Mortgage and Security Agreement.
          The undersigned hereby agrees, as of the date first above written, to
become a Grantor under the Aircraft Mortgage and Security Agreement as if it
were an original party thereto and agrees that, except as otherwise provided or
the context otherwise so requires, each reference in the Aircraft Mortgage and
Security Agreement to “Grantor” shall also mean and be a reference to the
undersigned.
          Grant of Security Interest. To secure the Secured Obligations, the
undersigned Grantor hereby assigns and pledges to the Collateral Agent for its
benefit and the benefit of the other Secured Parties and hereby grants to the
Collateral Agent for its benefit and the benefit of the other Secured Parties a
first priority security interest in, all of its right, title and interest in and
to the following (collectively, the “Supplementary Collateral”):
          (a) all of such Grantor’s right, title and interest in and to (i) each
Pool Aircraft, including the Airframe and Engines with respect to such Pool
Aircraft as the same is now and will hereafter be constituted, and in the case
of such Engines, whether or not any such
Aircraft Mortgage and Security Agreement

A-2-1



--------------------------------------------------------------------------------



 



Engine shall be installed in or attached to the Airframe or any other airframe,
together with (ii) all Parts of whatever nature, which are from time to time
relating to any Airframe or Engine, including all substitutions, renewals and
replacements of and additions, improvements, accessions and accumulations to the
Airframe and Engines (other than additions, improvements, accessions and
accumulations which constitute appliances, parts, instruments, appurtenances,
accessories, furnishings or other equipment excluded from the definition of
Parts), (iii) all Aircraft Documents and (iv) any money or non-money proceeds of
an Airframe or Engine arising from the total or partial loss or destruction of
such Airframe or its Engine or its total or partial confiscation, condemnation
or requisition up to the amount of hull insurance in respect of such Pool
Aircraft required to be carried hereunder;
          (b) all of such Grantor’s right, title and interest in and to all
Leases to which such Grantor is or may from time to time be party with respect
to the Pool Aircraft, including any leasing arrangements with respect to such
Pool Aircraft among Grantors with respect to such Leases together with all
Related Collateral Documents (all such Leases and Related Collateral Documents,
the “Assigned Leases”), including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to such
Assigned Leases, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to such Assigned Leases
up to the amount of hull insurance in respect of such Pool Aircraft required to
be carried hereunder, (iii) claims of such Grantor for damages arising out of or
for breach or default under such Assigned Leases, (iv) all rights under any such
Assigned Lease with respect to any subleases of the Pool Aircraft subject to
such Assigned Lease and (v) the right of such Grantor to terminate such Assigned
Leases and to compel performance of, and otherwise to exercise all remedies
under, any Assigned Lease, whether arising under such Assigned Leases or by
statute or at law or in equity (the “Lease Collateral”);
          (c) all of the following (the “Security Collateral”):
          (i) the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;
          (ii) all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and
          (iii) the Pledged Debt and all instruments evidencing the Pledged
Debt, and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt (the “Pledged Debt Collateral”);
          (d) all of the following (the “Membership Interest Collateral”):
Aircraft Mortgage and Security Agreement

A-2-2



--------------------------------------------------------------------------------



 



          (i) the Pledged Membership Interests, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and
          (ii) all of such Grantor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the membership interests in
any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;
          (e) all of the following (the “Beneficial Interest Collateral”):
          (i) the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and
          (ii) all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the beneficial interests in
any other Pledged Equity Party that may be formed from time to time, the trust
agreements and any other contracts and instruments pursuant to which any such
Pledged Equity Party is created or issued, and all certificates, if any, from
time to time representing such additional beneficial interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional beneficial interests;
          (f) all of the following (the “Assigned Agreement Collateral”):
          (i) all of such Grantor’s right, title and interest in and to all
security assignments, cash deposit agreements and other security agreements
executed in its favor in respect of any Pool Aircraft (including any Airframe
and any Engine) or in respect of or pursuant to any Assigned Lease, in each case
as such agreements may be amended or otherwise modified from time to time
(collectively, the “Assigned Agreements”); and
          (ii) all of such Grantor’s right, title and interest in and to all
property of whatever nature, in each case pledged, assigned or transferred to it
or mortgaged or charged in its favor pursuant to any Assigned Agreement;
Aircraft Mortgage and Security Agreement

A-2-3



--------------------------------------------------------------------------------



 



          (g) all of such Grantor’s right, title and interest in and to the
Acquisition Agreements (the “Aircraft Purchase Collateral”);
          (h) all right of such Grantor in and to the Collateral Account and all
funds, cash, investment property, investments, securities, instruments or other
property (including all “financial assets” within the meaning of
Section 8-102(a)(9) of the UCC) at any time or from time to time credited to any
such account (collectively, the “Account Collateral”);
          (i) all of such Grantor’s right, title and interest in and to the
personal property identified as subject to the Lien hereof in a Grantor
Supplement or a Collateral Supplement executed and delivered by such Grantor to
the Collateral Agent; and
          (j) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e), (f), (g), (h) and (i) above);
provided that the Collateral shall not include any Excluded Property.
          The undersigned Grantor hereby makes each representation and warranty
set forth in Section 2.03 of the Aircraft Mortgage and Security Agreement (as
supplemented by the attached Annexes I through IV) with respect to itself and
its Collateral and hereby agrees to be bound as a Grantor by all of the terms
and provisions of the Aircraft Mortgage and Security Agreement. Each reference
in the Aircraft Mortgage and Security Agreement to the Assigned Agreements, the
Assigned Agreement Collateral, the Acquisition Agreements, the Aircraft Purchase
Collateral, the Assigned Leases, Security Collateral, the Membership Interest
Collateral, the Beneficial Interest Collateral, the Assigned Documents, the
Assigned Agreements and the Account Collateral shall be construed to include a
reference to the corresponding Collateral hereunder.
          The undersigned hereby agrees, together with the other Grantors,
jointly and severally to indemnify the Collateral Agent and its officers,
directors, employees and agents in the manner set forth in Section 7.01 of the
Aircraft Mortgage and Security Agreement.
          Attached are (i) as Annex I, a duly completed description of each of
the Aircraft Objects constituting part of the Supplementary Collateral, (ii) as
Annex II, a duly completed description of the Pledged Equity Interests
constituting part of the Supplementary Collateral, (iii) as Annex III, a list of
any trade names applicable to the undersigned Grantor, (iv) as Annex IV, the
Chief Executive Office, Chief Place of Business and Registered Office and
Organizational ID (if applicable) of the undersigned Grantor, (v) as Annex V,
where required with respect to any Assigned Agreement relating to the
Supplementary Collateral, a copy of the notice to each counterparty thereto and
(vi) as Annex VI, with respect to any Assigned Lease relating to the
Supplementary Collateral, the Lessee Notice.
[Signature Page Follows]
Aircraft Mortgage and Security Agreement

A-2-4



--------------------------------------------------------------------------------



 



          This Grantor Supplement is delivered in the State of New York and
shall in all respects be governed by, and construed in accordance with, the laws
of the State of New York, including all matters of construction, validity and
performance.
Very truly yours,

 
[NAME OF GRANTOR]
      By:           Name:           Title:        

Acknowledged and agreed to as of the date first above written:
CITIBANK, N.A.,
not in its individual capacity, but solely as the
Collateral Agent

        By:           Name:           Title:        

Aircraft Mortgage and Security Agreement

A-2-5



--------------------------------------------------------------------------------



 



ANNEX I
GRANTOR SUPPLEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer Airframe MSN  
and Model   Engine MSNs   and Model
 
           

Aircraft Mortgage and Security Agreement

A-2-6



--------------------------------------------------------------------------------



 



ANNEX II
GRANTOR SUPPLEMENT
PLEDGED EQUITY INTERESTS
PLEDGED BENEFICIAL INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Beneficial Interest
 
       

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Membership Interest
 
       

PLEDGED STOCK

          Pledged Equity Party   Certificate No.   Percentage Stock
 
       

PLEDGED DEBT
Aircraft Mortgage and Security Agreement

A-2-7



--------------------------------------------------------------------------------



 



ANNEX III
GRANTOR SUPPLEMENT
TRADE NAMES
Aircraft Mortgage and Security Agreement

A-2-8



--------------------------------------------------------------------------------



 



ANNEX IV
GRANTOR SUPPLEMENT

          Chief Executive Office, Chief Place of     Business and Registered
Office and Organizational ID Name of Grantor   (if applicable)
 
   

Aircraft Mortgage and Security Agreement

A-2-9



--------------------------------------------------------------------------------



 



ANNEX V
COLLATERAL SUPPLEMENT
[Insert copy of notice, if applicable]
Aircraft Mortgage and Security Agreement

A-2-10



--------------------------------------------------------------------------------



 



ANNEX VI
COLLATERAL SUPPLEMENT
[Insert Lessee Notice]
Aircraft Mortgage and Security Agreement

A-2-11



--------------------------------------------------------------------------------



 



EXHIBIT B
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF CHARGE OVER SHARES OF IRISH SUBSIDIARY HOLDCO
[SEE ATTACHED]
Aircraft Mortgage and Security Agreement

B-1



--------------------------------------------------------------------------------



 



March__ 2011
SHARE CHARGE
between
TEMESCAL AIRCRAFT INC.
as Chargor
and
CITIBANK, N.A.
as Chargee
in respect of shares of
Ballysky Aircraft Ireland Limited
A & L GOODBODY

1



--------------------------------------------------------------------------------



 



THIS SHARE CHARGE is made on March__ 2011
BETWEEN

  (1)   TEMESCAL AIRCRAFT INC., a company incorporated under the laws of
California (the Chargor); and     (2)   CITIBANK, N.A., a national banking
association as the collateral agent under the Security Agreement (as defined
below), (the Chargee);

WHEREAS:

A.   By a term loan credit agreement dated as of March__ 2011made between
Temescal Aircraft Inc. as borrower, ILFC, Topanga Park Aircraft Inc., Charmlee
Aircraft Inc and Ballysky Aircraft Ireland Limited (the Company) as obligors,
the lenders identified therein as lenders, Citibank, N.A. as administrative
agent and collateral agent (the Collateral Agent), Citigroup Global Markets Inc.
and Credit Suisse Securities (USA) LLC as joint lead structuring agents and
joint lead placement agents and BNP Paribas as joint placement agent (the Credit
Agreement) the Lenders have agreed to make available a term loan facility to the
Borrower.   B.   By an aircraft mortgage and security agreement dated as of
March__ 2011 between the Chargor and others and the additional grantors referred
to therein as Grantors and the Chargee, as the Collateral Agent, such Grantors
have agreed to grant certain security to the Chargee (the Security Agreement).  
C.   Pursuant to the terms of the Credit Agreement, the Chargor has agreed to
grant this charge over the shares in the Company.   D.   The terms and
conditions of this Charge are acceptable to the Chargee.

NOW THIS CHARGE WITNESSETH as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1.   In this Charge (including the
Recitals), words and expressions defined in the Security Agreement shall (unless
otherwise defined herein or the context requires otherwise) have the same
meaning herein and the following words and expressions shall have the following
meanings, except where the context otherwise requires:       Act means the Land
and Conveyancing Law Reform Act 2009;       this Charge means this share charge;
      Company means Ballysky Aircraft Ireland Limited (registered number
495999), a company incorporated in Ireland having its registered office at 30
North Wall Quay, Dublin 1, Ireland;       Charged Property means:

  (1)   all the issued shares in the capital of the Company as described in
Schedule A and all other shares and share warrants in the capital of the Company
from time to time legally or beneficially owned by the Chargor during the
Security Period (together the Charged Shares); and     (2)   including in each
case all proceeds of sale thereof and all dividends, interest or other
distributions hereafter declared, made, paid or payable in respect of the same
and all allotments, accretions, offers, rights, benefits and advantages
whatsoever at any time accruing, offered or arising in respect of or incidental
to the same and all stocks, shares, rights, money or property accruing thereto
or offered at any time by way of conversion, redemption, bonus, preference,
option, substitution, capital redemption or otherwise in respect thereof;

2



--------------------------------------------------------------------------------



 



      provided, however, that notwithstanding any of the foregoing provisions,
so long as no Event of Default shall have occurred and be continuing and the
Loans have been accelerated and for so long as such acceleration shall not have
been rescinded, the Chargor shall have the right, to the exclusion of the
Chargee to (i) all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Charged Property, and once paid by Chargor to a
non-Grantor under the Security Agreement, shall be free and clear of the Charge
hereof and shall not constitute Charged Property, and if an Event of Default
shall have occurred and be continuing and the Loans have been accelerated and
for so long as such acceleration shall not have been rescinded, Chargor shall
not make any such payment to a non-Grantor without the Chargee’s consent;
provided further that the Charged Property shall not include any Excluded
Property.         Charged Shares has the meaning assigned thereto in the
definition of Charged Property;         Event of Default means any Event of
Default as defined in the Credit Agreement;         Loan Document has the
meaning given to it in the Credit Agreement;         Parties mean the parties to
this Charge;         Receiver means a receiver (whether appointed pursuant to
this Charge, pursuant to any statute, by a court or otherwise) of the Charged
Property or any part of it;         Secured Obligations has the meaning given to
it in the Security Agreement;         Secured Party means any of or, in the
plural form, all of the Chargee, the Lenders, the Administrative Agent and the
Syndication Agent; and         Security Period means the period commencing on
the date of execution of this Charge and terminating upon the date on which the
Secured Obligations have been unconditionally and irrevocably paid and
discharged in full.

1.2.   In this Charge:

  1.2.1.   words and phrases the definition of which is contained in or referred
to section 2 of the Companies Act, 1963 are to be construed as having the
meaning attributed to them therein;     1.2.2.   references to statutory
provisions shall be construed as references to those provisions as amended or
re-enacted or as their application is modified by other provisions from time to
time and shall include references to any provisions of which they are
reenactments (whether with or without modification);     1.2.3.   references to
clauses, recitals and schedules are references to clauses hereof, recitals
hereof and schedules hereto; references to sub-clauses or paragraphs are, unless
otherwise stated, references to sub-clauses of the clause or paragraphs of the
schedule in which the reference appears;     1.2.4.   references to the singular
shall include the plural and vice versa and references to the masculine shall
include the feminine or neuter and vice versa;     1.2.5.   references to
persons shall include natural persons, firms, partnerships, companies,
corporations, associations, organisations, governments, states, foundations,
trusts, bodies of persons whether incorporated or unincorporated (in each case
whether or not having a separate legal personality);     1.2.6.   references to
assets include property, rights and assets of every description;     1.2.7.  
references to any document are to be construed as references to such document as
amended, varied, assigned, novated, restated or supplemented from time to time;
    1.2.8.   references to any person shall be construed so as to include that
person’s successors, assigns and transferees;     1.2.9.   any reference to a
legal term for any action, remedy, method of judicial proceeding, legal

3



--------------------------------------------------------------------------------



 



      document, legal status, court, official or any legal concept or thing is,
in respect of any jurisdiction other than Ireland, shall be deemed to include a
reference to what mostly nearly approximates in that jurisdiction to the Irish
legal term;     1.2.10.   the headings are inserted for convenience only and are
not to affect the construction of this Charge; and     1.2.11.   any phrase
introduced by the terms “including”, “include”, “in particular” or any similar
expression is to be construed as illustrative and shall not limit the sense of
the words proceeding those terms.

2.   COVENANT TO PAY AND PERFORM

2.1.   The Chargor hereby covenants and undertakes with the Chargee that it
shall pay and discharge the Secured Obligations as and when they become due to
be paid or discharged as and to the extent provided in the Credit Agreement,
this Charge or any other Loan Document.   2.2.   The Chargor shall pay interest
on any delinquent sum (before and after any judgment) from the date of demand
until the date of payment calculated on a daily basis in accordance with the
provisions of the Credit Agreement.   2.3.   Any payment made by the Chargor
under this Charge shall be made free and clear of and without any deduction for
or on account of any set-off or counterclaim.

3.   SECURITY

3.1.   As a continuing security for the payment and performance of the Secured
Obligations, the Chargor as legal and beneficial owner hereby charges to the
Chargee, by way of a first fixed charge, all of its right, title and interest in
and to the Charged Property.   3.2.   The Chargor hereby agrees to deliver to
the Chargee, on the date of execution of this Charge:

  3.2.1.   an undated stock transfer form (executed in blank by or on behalf of
the Chargor) in respect of all the Charged Shares;     3.2.2.   all share
certificates, warrants and other documents of title representing the Charged
Shares together with a certified copy of the up to date register of members of
the Company;     3.2.3.   an undated irrevocable proxy in respect of the Charged
Shares executed by the Chargor, in the for set out in Schedule C to this Charge;
    3.2.4.   an irrevocable appointment signed by the Chargor in respect of the
Charged Shares, in the form set out in Schedule D to this Charge; and     3.2.5.
  executed but undated letters of resignation and release from each of the
directors, alternate directors and secretary of the Company appointed by the
Chargor in the forms set out in Schedule B to this Charge.

    The Chargee acknowledges and agrees that if at any time the Secured
Obligations have been unconditionally and irrevocably paid and discharged in
full it shall, or if otherwise required pursuant to this Charge or the Security
Agreement or the Credit Agreement, the Chargee shall deliver the documents
referred to in this clause 3.2 to the Chargor or to a new Chargee if so
instructed by the Chargor and thereafter during the Security Period, such
documents shall be held by the new Chargee.   3.3.   The Chargor will procure
that, for the duration of the Security Period, there shall be (a) no increase or
reduction in the authorised or issued share capital of the Company, (b) no
variation of the rights attaching to or conferred by the Charged Property or any
part of it, and (c) no alteration to the constitutive documents of the Company,
in each case, without the prior consent in writing of the Chargee (not to be
unreasonably withheld), but the foregoing shall not be interpreted as requiring
the Chargee’s consent to further capital contribution to the Company by the
Chargor.

4



--------------------------------------------------------------------------------



 



3.4.   The Chargor will deliver, or cause to be delivered, to the Chargee
immediately upon (subject to clause 3.3) the issue of any further Charged
Shares, the items listed in clauses 3.2.1 and 3.2.2 in respect of all such
further Charged Shares.   3.5.   The Chargor will deliver or cause to be
delivered, to the Chargee immediately upon (subject to clause 3.3) the
appointment of any further director, alternate director or officer of the
Company an undated, signed letter of resignation from such further director,
alternate director or officer in a form acceptable to the Chargee.   3.6.   The
Chargor hereby covenants that, except as otherwise provided in the Loan
Documents, during the Security Period:

  3.6.1.   it will remain the legal and beneficial owner of the Charged
Property;     3.6.2.   it will not create or suffer the creation or existence of
any Liens (other than Permitted Liens) on or in respect of the whole of any part
of the Charged Property or any of its interest therein;     3.6.3.   it will not
sell, assign, transfer or otherwise dispose of any of its interest in the
Charged Property in any such case, without the prior consent in writing of the
Chargee;     3.6.4.   it will not permit any person other than the Chargee (or
such person as may be specified for this purpose in writing by the Chargee) to
be registered as holder of the Shares or any part thereof;     3.6.5.   it will
duly and promptly pay all calls, instalments or other payments which may be or
become due in respect of the Charged Shares as and when the same from time to
time become due;     3.6.6.   it will promptly give to the Chargee all material
notices and other documents received in respect of the Charged Shares;    
3.6.7.   it will ensure that, except as required by law, the Charged Shares are,
and at all times remain, free from any restriction on transfer to the Chargee,
its nominee(s) or to any purchaser from the Chargee pursuant to the exercise of
any rights or remedies of the Chargee under or pursuant to this Charge;    
3.6.8.   it will notify the Chargee immediately upon receipt of any notice
issued under section 16(1) of the Companies Act, 1990 in respect of all or any
of the Charged Shares or upon becoming aware that any such notice has been
issued or that steps have been taken or are about to be taken to obtain an order
for the sale of all or any of the Charged Shares under section 16(7) of the
Companies Act 1990;     3.6.9.   it will not claim any set-off or counterclaim
against the Chargee or any Secured Party;     3.6.10.   following the occurrence
of an Event of Default which is continuing and the acceleration of the Loans and
for so long as such acceleration shall not have been rescinded, it will not
claim or prove in competition with the Chargee or any Secured Party in the
bankruptcy or liquidation of the Company or have the benefit of, or share in,
any payment from or composition with, the Company for any indebtedness of the
Company provided that if so directed by the Chargee, it will prove for the whole
or any part of its claim in the liquidation or bankruptcy of the Company on
terms that the benefit of such proof and of all money received by it in respect
thereof shall be held on trust for the Chargee and applied in or towards the
discharge of the liabilities and obligations of the Chargor to the Chargee under
this Charge in such manner as the Chargee shall deem appropriate;     3.6.11.  
it will not exercise its rights of subrogation against the Company;     3.6.12.
  following the occurrence of an Event of Default which is continuing and the
acceleration of the Loans and for so long as such acceleration shall not have
been rescinded, it will take such action as the Chargee may, in its absolute
discretion, direct in the event that it becomes possible (whether under the
terms of issue of the Charged Shares, a reorganisation or otherwise) to convert
or exchange the Charged Shares or have them repaid or in the event that any
offer to purchase is made in respect of the Charged Shares or any proposal is
made for varying or abrogating any rights attaching to them; and

5



--------------------------------------------------------------------------------



 



  3.6.13.   it will not permit any of the Charged Shares to be redeemed and
repaid.

3.7.   The Chargor shall remain liable to perform all the obligations assumed by
it in relation to the Charged Property and the Chargee shall be under no
obligation of any kind whatsoever in respect thereof or be under any liability
whatsoever in the event of any failure by the Chargor to perform its obligations
in respect thereof.   3.8.   For the avoidance of doubt, the Chargee shall not
in any circumstances incur and liability whatsoever in respect of any calls,
instalments or otherwise in connection with the Charged Property.   3.9.   Upon
the Chargee being satisfied that the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full, or as otherwise
provided in the Credit Agreement or the other Loan Documents, and following a
written request therefor from the Chargor, the Chargee will, subject to being
indemnified to their reasonable satisfaction for the costs and expenses incurred
by the Chargee in connection therewith, release the security constituted by this
Charge.   4.   REPRESENTATIONS AND WARRANTIES OF THE CHARGOR   4.1.   The
Chargor hereby represents and warrants to the Chargee and the Secured Parties
that:

  4.1.1.   it is not in breach of any of its obligations under this Charge;    
4.1.2.   the Chargor is the sole legal and beneficial owner of all of the
Charged Property free from any Lien (other than any Permitted Lien) and any
options or rights of pre-emption;     4.1.3.   the Chargor has not sold or
otherwise disposed of or agreed to sell or otherwise dispose of or granted or
agreed to grant any option in respect of the Charged Property and, except as
otherwise permitted under the Loan Documents, will not do any of the foregoing
at any time during the Security Period;     4.1.4.   it is not necessary that
this Charge be filed, recorded or enrolled with any court or other authority in
Ireland or any other jurisdiction (except filing with the Irish Companies
Registration Office pursuant to Section 111 of the Companies Act 1963 and under
the Uniform Commercial Code enacted in any jurisdiction);     4.1.5.   the
Charged Shares constitute all of the issued share capital of the Company;    
4.1.6.   the Charged Shares have been duly authorised, validly issued and are
fully paid or credited as fully paid, no calls have been made in respect thereof
and remain unpaid and no calls can be made in respect of such Charged Shares in
the future;     4.1.7.   the terms of the Charged Shares and of the constitutive
documents of the Company do not restrict or otherwise limit the Chargor’s right
to transfer or charge the Charged Shares and the directors of the Company cannot
refuse to register any transfer of the Charged Shares to the Chargee or any
party nominated by the Chargee;     4.1.8.   it will not be required to make any
deduction or withholding from any payment it may make under this Charge.

4.2.   The Chargor acknowledges that the Chargee has entered into this Charge in
reliance on the representations and warranties set out in Clause 4.1.   5.  
DEALINGS WITH CHARGED PROPERTY   5.1.   Unless and until the occurrence of an
Event of Default which is continuing and the acceleration of the Loans and for
so long as such acceleration shall not have been rescinded:

  5.1.1.   subject always to Clause 3.3, the Chargor shall continue to be
entitled to exercise all voting and consensual powers pertaining to the Charged
Property or any part thereof for all purposes not inconsistent with the terms of
this Charge; and

6



--------------------------------------------------------------------------------



 



  5.1.2.   the Chargor shall be entitled to receive and retain any cash
dividends, but not other moneys or assets accruing on or in respect of the
Charged Property or any part thereof

    provided that the Chargor shall not exercise such voting rights in any
manner which would, or would be reasonably likely to, violate the Credit
Agreement or the Security Agreement.   5.2.   The Chargor shall pay when due all
calls, installments or other payments and shall discharge all other obligations,
which may become due in respect of any of the Charged Property and following the
occurrence of an Event of Default which is continuing and the acceleration of
the Loans and for so long as such acceleration shall not have been rescinded,
the Chargee may if it thinks fit (but shall not be obliged to) make such
payments or discharge such obligations on behalf of the Chargor. Any sums so
paid by the Chargee in respect thereof shall be repayable on demand by the
Chargor with interest thereon calculated in accordance with clause 2.2 and
pending such repayment shall constitute part of the Secured Obligations.   5.3.
  The Chargee shall not have any duty to ensure that any dividends, interest or
other moneys and assets receivable in respect of the Charged Property are duly
and punctually paid, received or collected as and when the same become due and
payable or to ensure that the correct amounts (if any) are paid or received on
or in respect of the Charged Property or to ensure the taking up of any (or any
offer of any) stocks, shares, rights, moneys or other property paid,
distributed, accruing or offered at any time by way of redemption, bonus,
rights, preference, or otherwise on or in respect of, any of the Charged
Property.   5.4.   The Chargor hereby authorises the Chargee to arrange at any
time and from time to time (after the occurrence of an Event of Default which is
continuing and the acceleration of the Loans and for so long as such
acceleration shall not have been rescinded) for the Charged Property or any part
thereof to be registered in the name of the Chargee (or its nominee) thereupon
to be held, as so registered, subject to the terms of this Charge.   5.5.   The
Chargor may not take any action in relation to the Charged Property or this
Charge under the provisions of Section 94 of the Act (Court order for sale).  
6.   PRESERVATION OF SECURITY   6.1.   It is hereby agreed and declared that:

  6.1.1.   the security created by this Charge shall be held by the Chargee as a
continuing security for the payment and discharge of the Secured Obligations and
the security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the Secured Obligations;     6.1.2.   the security
created by this Charge is in addition to and independent of and shall not
prejudice or merge with any other security (or any right of set-off) which the
Chargee may hold at any time for the Secured Obligations or any of them;    
6.1.3.   the Chargee shall not be bound to seek to recover any amounts due from
the Borrowers or any other person, exercise any rights against a Borrower or any
other person or enforce any other security before enforcing the security created
by this Charge;     6.1.4.   no delay or omission on the part of the Chargee in
exercising any right, power or remedy under this Charge shall impair such right,
power or remedy or be construed as a waiver thereof nor shall any single or
partial exercise of any such right, power or remedy preclude any further
exercise thereof or the exercise of any other right, power or remedy. The
rights, powers and remedies herein provided are cumulative and not exclusive of
any rights, powers and remedies provided by law and may be exercised from time
to time and as often as the Chargee may deem expedient; and     6.1.5.   any
waiver by the Chargee of any terms of this Charge shall only be effective if
given in writing and then only against the Chargee and for the purpose and upon
the terms for which it is given.

6.2.   Where any discharge is made in whole or in part or any arrangement is
made on the faith of any payment, security or other disposition which is avoided
or must be repaid on bankruptcy, liquidation, by

7



--------------------------------------------------------------------------------



 



    virtue of Section 1001 of the Taxes Consolidation Act 1997 or otherwise
without limitation, this Charge shall continue in force as if there had been no
such discharge or arrangement. The Chargee shall be entitled to concede or
compromise in good faith any claim that any such payment, security or other
disposition is liable to avoidance or repayment.   6.3.   Until the Secured
Obligations have been unconditionally and irrevocably satisfied and discharged
in full to the satisfaction of the Chargee or as otherwise provided in the
Credit Agreement or the Security Agreement, the Chargee may at any time keep in
a separate account or accounts (without liability to pay interest thereon) in
the name of the Chargee for as long as the Chargee may think fit, any moneys
received recovered or realised under this Charge or under any other guarantee,
security or agreement relating in whole or in part to the Secured Obligations
without being under any intermediate obligation to apply the same or any part
thereof in or towards the discharge of such amount except as otherwise provided
in the Loan Documents.   7.   ENFORCEMENT OF SECURITY   7.1.   The security
hereby constituted shall become enforceable upon the occurrence of an Event of
Default which is continuing and the acceleration of the Loans and for so long as
such acceleration shall not have been rescinded.   7.2.   At any time after the
occurrence of an Event of Default which is continuing and the acceleration of
the Loans and for so long as such acceleration shall not have been rescinded,
the rights conferred on the Chargee under this Charge or by law shall be
immediately exercisable upon and at any time thereafter and, without prejudice
to the generality of the foregoing, the Chargee or any Receiver appointed
hereunder without further notice to the Chargor:

  7.2.1.   may solely and exclusively exercise all voting and/or consensual
powers pertaining to the Charged Property or any part thereof and may exercise
such powers in a such manner as the Chargee may think fit; and/or     7.2.2.  
may complete any share transfer forms then held by the Chargee pursuant to this
Charge in the name of the Chargee (or its nominee) and the Chargor shall do
whatever the Chargee requires in order to procure the prompt registration of
such transfer and the prompt issue of a new certificate or certificates for the
relevant Charged Property in the name of the Chargee; and/or     7.2.3.   date
any or all, as the Chargee in its absolute discretion may deem appropriate, of
the letters of resignation of the Directors and Secretary of the Company
provided to the Chargee pursuant to clause 3.2.5, the proxy provided to the
Chargee pursuant to clause 3.2.3 and the appointment provided to the Chargee
pursuant to clause 3.2.4 and sign, seal, execute, deliver, acknowledge, file and
register all such documents, instruments, agreements, certificates and any other
document (including, but not limited to, such letters of resignation) and do any
and all such other acts or things as the Chargee may in its absolute discretion
deem necessary or desirable to remove any or all of the Directors and/or
Secretary from the office of director or, as the case may be, secretary of the
Company.     7.2.4.   may receive and retain all dividends, interest or other
moneys or assets accruing on or in respect of the Charged Property or any part
thereof, such dividends, interest or other moneys or assets to be held by the
Chargee, as additional security charged under and subject to the terms of this
Charge and any such dividends, interest and other moneys or assets received by
the Chargor after such time shall be held in trust by the Chargor for the
Chargee and paid or transferred to the Chargee on demand; and/or     7.2.5.  
may sell, transfer, grant options over or otherwise dispose of the Charged
Property or any part thereof at such place and in such manner and at such price
or prices as the Chargee may deem fit, and thereupon the Chargee shall have the
right to deliver, assign and transfer in accordance therewith the Charged
Property so sold, transferred, granted options over or otherwise disposed of.

7.3.   At any time after the security constituted by this Charge has become
enforceable:

  7.3.1.   the statutory power of sale conferred by section 100 (Power of sale)
of the Act free from restrictions contained in section 100(1)(a), (b), (c), (2),
(3) and (4) and without the requirement

8



--------------------------------------------------------------------------------



 



      to serve notice (as provided for in section 100(1)); and

  7.3.2.   the incidental powers of sale conferred by section 102 (Incidental
powers)

    will immediately arise and be exercisable by the Chargee and/or any Receiver
(as appropriate).   7.4.   Upon any sale of the Charged Property or any part
thereof by the Chargee, the purchaser shall not be bound to see or enquire
whether the Chargee’s power of sale has become exercisable in the manner
provided in this Charge and for the purposes and benefit of such purchaser the
sale shall be deemed to be within the power of the Chargee, and the receipt of
the Chargee for the purchase money shall effectively discharge the purchaser who
shall not be concerned with the manner of application of the proceeds of sale or
be in any way answerable therefor.   7.5.   The Chargee shall not be obliged to
make any enquiry as to the nature or sufficiency of any payment received by it
under this Charge or to make any claim or to take any action to collect any
moneys assigned by this Charge or to enforce any rights or benefits assigned to
it by this Charge or to which the it may at any time be entitled hereunder.  
7.6.   Neither the Chargee nor any of its respective agents, managers, officers,
employees, delegates and advisers shall be liable for any claim, demand,
liability, loss, damage, cost or expense incurred or arising in connection with
the exercise or purported exercise of any rights, powers and discretions
hereunder in the absence of gross negligence, dishonesty or willful default.  
7.7.   The provisions of section 97 of the Act (Taking possession), section
99(1) (Mortgagee in possession) and section 101 (Applications under sections 97
and 100) shall not apply to this Charge.   7.8.   Receivers

  7.8.1.   At any time after the occurrence of an Event of Default and for so
long as it is continuing and the acceleration of the Loans and for so long as
such acceleration shall not have been rescinded, the Chargee may by a written
instrument and without notice to any party appoint a Receiver of the Charged
Property or any part of it. A Receiver so appointed shall be the agent of the
Chargor and the Chargor shall be solely responsible for his acts, defaults and
remuneration but the Chargee will have power from time to time to fix the
remuneration of any Receiver and direct payment thereof out of the proceeds of
the Charged Property. The restrictions contained in section 108(1) and the
provisions of sub-sections 108(4) and (7) (Appointment of a Receiver) of the Act
will not apply to the appointment of a Receiver under this clause 7.8.1;    
7.8.2.   The Chargee may by instrument in writing delegate to any such Receiver
all or any of the rights, powers and discretions vested in it by this Charge
pursuant to section 108(3) of the Act;     7.8.3.   The Chargee may by
instrument in writing delegate to any such Receiver all or any of the rights,
powers and discretions vested in it by this Charge;     7.8.4.   In addition to
the powers conferred on the Chargee by this Charge, the Receiver appointed
pursuant to Clause 7.8.1 shall have in relation to the Charged Property all the
powers conferred by the Act (as extended by this Charge) on a Receiver appointed
under that Act;     7.8.5.   The Chargee shall not be responsible for any
negligence on the part of a Receiver, provided that the Chargee shall have used
bona fides in the appointment of such Receiver;     7.8.6.   Neither the Chargee
nor any Receiver appointed under this Charge shall be liable to account as
mortgagee in possession in respect of any of the Charged Property or be liable
for any loss upon realisation or for any neglect or default of any nature
whatsoever (except to the extent that the same results from their or his gross
negligence or willful default in connection with any of the Charged Property)
for which a mortgagee in possession might as such be liable and all costs,
charges and expenses incurred by the Chargee or any Receiver appointed hereunder
(including the costs of any proceedings to enforce the security) together with
all Value Added Tax thereon shall be paid by the Chargor on a solicitor and own
client basis and shall form part of the Secured Obligations and be charged on
and paid out of the Charged Property; and     7.8.7.   All amounts realized by
the Chargee in connection with the exercise of rights and remedies

9



--------------------------------------------------------------------------------



 



      hereunder shall be applied by the Chargee as provided in section 3.02
(Priority of Payments) of the Security Agreement. To the extent relevant, the
subordination arrangements set forth in Sections 2, 5 and 6 of the Intercreditor
Agreement shall apply to this Charge.

8.   FURTHER ASSURANCES   8.1.   The Chargor shall from time to time at its
expense, but only to the extent required by the Express Perfection Requirements,
execute and deliver any and all such further instruments and documents and take
all such actions as the Chargee in its reasonable discretion may require for:

  8.1.1.   perfecting, protecting or ensuring the priority of the security
hereby created (or intended to be created);     8.1.2.   preserving or
protecting any of the rights of the Chargee under this Charge;     8.1.3.  
ensuring that the security constituted by this Charge and the covenants and
obligations of the Chargor under this Charge shall enure to the benefit of any
assignee of the Chargee;     8.1.4.   facilitating the appropriation or
realisation of the Charged Property or any part thereof; or     8.1.5.   the
exercise of any power, authority or discretion vested in the Chargee under this
Charge, in any such case, forthwith upon demand by the Chargee and at the
expense of the Chargor.

9.   INDEMNITIES   9.1.   The Chargor will indemnify and save harmless the
Chargee and each of its agents or attorneys appointed under or pursuant to this
Charge from and against any and all expenses, claims, liabilities, losses,
taxes, costs, duties, fees and charges suffered, incurred or made by the Chargee
or such agent or attorney:

  9.1.1.   in the exercise or purported exercise of any rights, powers or
discretions vested in them pursuant to this Charge;     9.1.2.   in the
preservation or enforcement of the Chargee’s rights under this Charge or the
priority thereof; or     9.1.3.   on the release of any part of the Charged
Property from the security created by this Charge, as provided in the Security
Agreement and subject to the terms thereof.

9.2   If, under any applicable law or regulation, and whether pursuant to a
judgment being made or registered against the Chargor or the bankruptcy or
liquidation of the Chargor or for any other reason any payment under or in
connection with this Charge is made or fails to be satisfied in a currency (the
Payment Currency) other than the currency in which such payment is due under or
in connection with this Charge (the Contractual Currency), then to the extent
that the amount of such payment actually received by the Chargee when converted
into the Contractual Currency at the rate of exchange, falls short of the amount
due under or in connection with this Charge, the Chargor, as a separate and
independent obligation, shall indemnify and hold harmless the Chargee against
the amount of such shortfall. For the purposes of this clause 9.2, rate of
exchange means the rate at which the Chargee is able on or about the date of
such payment to purchase the Contractual Currency with the Payment Currency and
shall take into account any premium and other costs of exchange with respect
thereto.   10.   POWER OF ATTORNEY   10.1.   The Chargor by way of security
hereby irrevocably appoints and constitutes the Chargee and any Receiver jointly
and also severally the attorney or attorneys of the Chargor on the Chargor’s
behalf and in the name of the Chargor or otherwise and to do all acts and to
execute, seal or otherwise affect any deed, assurance, agreement, instrument,
document or act which the Chargor could itself do in relation to the Charged
Property or which may be required or which may be deemed proper for any of the

10



--------------------------------------------------------------------------------



 



    matters provided for in this Charge.   10.2.   The power hereby conferred
shall be a general power of attorney and the Chargor hereby ratifies and
confirms and agrees to ratify and confirm any instrument, act or thing which any
such attorney may execute or do. In relation to the power referred to herein,
the exercise by the Chargee of such power shall be conclusive evidence of its
right to exercise the same.   10.3.   This power shall not become exercisable
unless and until an Event of Default has occurred and is continuing and the
Loans have been accelerated and for so long as such acceleration shall not have
been rescinded.   11.   EXPENSES   11.1.   As and to the extent provided in the
Credit Agreement and the Security Agreement, the Chargor shall pay to the
Chargee within 10 Business Days of demand all costs, fees and expenses
(including, but not limited to, legal fees and expenses) and taxes thereon
incurred by the Chargee (or any Secured Party) or for which the Chargee may
become liable in connection with:

  11.1.1.   the negotiation, preparation and execution of this Charge;    
11.1.2.   the preserving or enforcing of, or attempting to preserve or enforce,
any of its rights under this Charge or the priority hereof;     11.1.3.   any
variation of, or amendment or supplement to, any of the terms of this Charge;
and /or     11.1.4.   any consent or waiver required from the Chargee in
relation to this Charge,

    and in the case referred to in clauses 11.1.3 and 11.1.4 regardless of
whether the same is actually implemented, completed or granted, as the case may
be.   11.2.   The Chargor shall pay promptly all stamp, documentary,
registration and other like duties and taxes to which this Charge may be subject
or give rise and shall indemnify the Chargee on demand against any and all
liabilities with respect to or resulting from any delay or omission on the part
of the Chargor to pay any such duties or taxes.   11.3.   The provisions of
section 109 (Application of money received) of the Act shall not apply to this
Charge.   12.   ASSIGNMENTS   12.1.   This Charge shall be binding upon and
shall enure to the benefit of the Chargor and the Chargee and each of their
respective successors and (subject as hereinafter provided) assigns and
references in this Charge to any of them shall be construed accordingly.   12.2.
  The Chargor may not assign or transfer all or any part of its rights and/or
obligations under this Charge except as provided under the Credit Agreement or
the Security Agreement.   12.3.   The Chargee may assign or transfer all or any
part of its rights or obligations under this Charge as provided in the Security
Agreement. The Chargee will be entitled to disclose any information concerning
the Chargor to any proposed assignee or transferee. The Chargee shall notify the
Chargor promptly following any such assignment or transfer.   12.4.   In the
event of assignment or transfer by the Chargee as permitted by clause 12.3, the
Chargor shall at the request of the Chargee join in such assignment or transfer
so as to cause the full benefit of this Charge to be passed to the relevant
assignee or transferee.   13.   MISCELLANEOUS   13.1.   The Chargee, at any time
and from time to time, may delegate by power of attorney or in any other manner
to any person or persons all or any of the powers, authorities and discretions
which are for the time being exercisable by the Chargee under this Charge in
relation to the Charged Property or any part thereof. Any such delegation may be
made upon such terms and be subject to the regulations as

11



--------------------------------------------------------------------------------



 



    the Chargee may think fit. The Chargee shall not be in any way liable or
responsible to the Chargor for any loss or damage arising from any act, default,
omission or misconduct on the part of any such delegate provided that the
Chargee has acted reasonably in selecting such delegate.   13.2.   If any of the
clauses, conditions, covenants or restrictions (the Provision) of this Charge or
any deed or document emanating from it shall be found to be void but would be
valid if some part thereof were deleted or modified, then the Provision shall
apply with such deletion or modification as may be necessary to make it valid
and effective.   13.3.   This Charge (together with any documents referred to
herein) constitutes the whole agreement between the Parties relating to its
subject matter and no variations hereof shall be effective unless made in
writing and signed by each of the Parties.   13.4.   This Charge may be executed
in counterparts each of which when executed and delivered shall constitute an
original but all such counterparts together shall constitute one and the same
instrument.   13.5.   A certificate of the Chargee as to the amount of any
Secured Obligation owed to it (whether for itself or in a representative
capacity) shall, in the absence of manifest error, be conclusive evidence of the
existence and amount of such Secured Obligation.   13.6.   If the Chargee causes
or requires Charged Property to be registered in the name of a nominee for the
Chargee, any reference in this Charge to the Chargee shall, if the context so
permits or requires, be construed as a reference to each of the Chargee and such
nominee.   13.7.   The rights and remedies of the Chargee under this Charge are
cumulative and without prejudice and in addition to any rights or remedies which
the Chargee may have at law or in equity. No exercise by the Chargee of any
right or remedy under this Charge or at law or in equity shall (save to the
extent, if any, provided expressly in this Charge, or at law or in equity)
operate so as to hinder or prevent the exercise by it of any other right or
remedy. Each and every right and remedy may be exercised from time to time as
often and in such order as may be deemed expedient by the Chargee.   14.   LIMIT
OF LIABILITY       The provisions of section 8.13 (Limited Recourse) of the
Security Agreement shall apply mutatis mutandis to this Charge as if written out
in full herein.   15.   LAW AND JURISDICTION   15.1.   This Charge, and any
non-contractual obligations arising out of or in connection with this Charge,
shall be governed and construed in accordance with Irish law.   15.2.   The
Chargor irrevocably agrees for the benefit of the Chargee that the courts of
Ireland shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, whether relating to a contractual or
non-contractual obligation, which may arise out of or in connection with this
Charge and, for such purposes, irrevocably submits to the jurisdiction of such
courts.   15.3.   The Chargor irrevocably waives any objection which it might
now or hereafter have to the courts referred to in Clause 15.2 being nominated
as the forum to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Charge and
agrees not to claim that any such court is not a convenient or appropriate forum
in each case whether on the grounds of venue or forum non convenient or any
similar grounds or otherwise.   15.4.   The submission to the jurisdiction of
the courts referred to in Clause 15.2 shall not (and shall not be construed so
as to) limit the right of the Chargee to take proceedings against the Chargor in
any other court of competent jurisdiction nor shall the taking of proceedings in
any one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.   15.5.   To the extent that the
Chargor, or any of the property of the Chargor is or becomes entitled at any
time to any immunity on the grounds of sovereignty or otherwise from any legal
action, suit or proceeding, from set-off or counterclaim, from the jurisdiction
of any competent court, from service of process, from attachment prior to
judgment, from attachment in aid of execution, or from execution prior to
judgment,

12



--------------------------------------------------------------------------------



 



    or other legal process in any jurisdiction, the Chargor for itself, and its
property does hereby irrevocably and unconditionally waive, and agrees not to
plead or claim, any such immunity with respect to its or his, as the case may
be, obligations, liabilities or any other matter under or arising out of or in
connection with this Charge or the subject matter hereof or thereof.   16.  
SERVICE OF PROCESS AGENT       The Chargor hereby irrevocably appoints ILFC
Ireland Limited of 30 North Wall Quay, Dublin 1 as its Agent with full authority
to receive, accept and acknowledge, for itself and on its behalf, service of all
process issued out of or relating to any proceedings referred to in clause 15 in
the Courts of Ireland.   17.   CONFLICTS       In the event of a conflict
between the provisions of this Charge on the one hand and the Credit Agreement
and the Security Agreement on the other hand, the provisions of the Credit
Agreement or Security Agreement shall control.

13



--------------------------------------------------------------------------------



 



Schedule A

              Number and     Company   Description of Shares   Registered Holder
Ballysky Aircraft Ireland Limited
  10 Ordinary Shares of US$1.00 each   Temescal Aircraft Inc.

14



--------------------------------------------------------------------------------



 



SCHEDULE B
Part I

To:   Citibank, N.A.
(the Chargee)

Date: March__ 2011
(Date of Charge)          
Dear Sirs
Ballysky Aircraft Ireland Limited (the Company)
I hereby unconditionally and irrevocably authorise you to date the resignation
letter in respect of the Company deposited by me with you pursuant to the share
charge dated March__ 2011 (the Charge) between Temescal Aircraft Inc. and
yourselves, as and when you become entitled to date and complete the same
pursuant to the terms of the Charge.
Yours faithfully,
[name]
[Director] / [Secretary]

15



--------------------------------------------------------------------------------



 



SCHEDULE B
PART II
Date________________
The Board of Directors
Ballysky Aircraft Ireland Limited (the Company)
Dear Sirs,
Resignation of Directors/Secretary
[I]/[We] hereby tender [my]/[our] resignation as [Director]/[Secretary] of the
Company with effect from the date hereof .
[I]/[We] hereby confirm that we have no rights to compensation or claims against
the Company for loss of office or arrears of pay [(or, in the case of secretary,
fees)].
This letter shall be governed by and construed in accordance with Irish law.
Yours faithfully,

     
Signed and Delivered
   
by [insert name of director/secretary]
in the presence of:
   

         
Witness Signature:
       
 
 
 
   
Witness Name:
       
 
 
 
   
Witness Address:
       
 
 
 
     
 
 
 
     
 
 
 
   

16



--------------------------------------------------------------------------------



 



      SCHEDULE C

      “Irrevocable Proxy”

We, Temescal Aircraft Inc., hereby irrevocably appoint Citibank, N.A., (the
Chargee) as our proxy to vote at meetings of the shareholders of Ballysky
Aircraft Ireland Limited (the Company) in respect of any existing or further
shares in the Company which may have been or may from time to time be issued to
us and/or registered in our name. This proxy is irrevocable by reason of being
coupled with the interest of Citibank, N.A., as Chargee of the aforesaid shares.
 
Temescal Aircraft Inc.
Dated:

17



--------------------------------------------------------------------------------



 



SCHEDULE D

“Irrevocable Appointment”
We, Temescal Aircraft Inc., hereby irrevocably appoint Citibank, N.A., (as
Chargee) as our duly authorised representative to sign resolutions in writing of
Ballysky Aircraft Ireland Limited (the Company) in respect of any existing or
further shares in the Company which may have been or may from time to time be
issued to us and/or registered in our name.
 
Temescal Aircraft Inc.
Dated:

18



--------------------------------------------------------------------------------



 



IN WITNESS whereof the parties hereto have caused this Charge to be duly
executed on the date first written.

         
SIGNED by
TEMESCAL AIRCRAFT INC.
in the presence of:
       
 
 
 
   

                 
Witness Signature:
               
 
               
 
               
Witness Name:
               
 
               
 
               
Witness Address:
               
 
               
 
               
 
               
 
               
 
               

         
SIGNED by
CITIBANK, N.A.,
in the presence of:
       
 
 
 
   

         
Witness Signature:
       
 
 
 
   
 
       
Witness Name:
       
 
 
 
   
 
       
Witness Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

19



--------------------------------------------------------------------------------



 



EXHIBIT C
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF ACCOUNT CONTROL AGREEMENT
March 30, 2011
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: Jenny Cheng
Facsimile No. (212) 657-2762
Whereas, Temescal Aircraft Inc. (“Pledgor”) has granted to Citibank, N.A., as
Collateral Agent (“Pledgee”), for the benefit of the Secured Parties, a security
interest in Account number 798628 (the “Collateral Account”), held by Citibank,
N.A. (the “Securities Intermediary”) together with all financial funds,
investments, instruments, assets, investment property, securities, cash and
other property now or hereafter held therein, and the proceeds thereof,
including without limitation dividends payable in cash or stock and shares or
other proceeds of conversions or splits of any securities in the Collateral
Account (collectively, the “Collateral”). Pledgor, Pledgee and the Securities
Intermediary agree that the Collateral Account is a “securities account” within
the meaning of Article 8 of the Uniform Commercial Code of the State of New York
(the “UCC”) and that all Collateral held in the Collateral Account will be
treated as a “financial asset” within the meaning of Section 8-102(a)(9) of the
UCC.
Whereas, the grant of security interest described above is pursuant to that
certain Aircraft Mortgage and Security Agreement dated as of the date hereof
among Park Topanga Aircraft Inc., the Pledgor, Charmlee Aircraft Inc., Ballysky
Aircraft Ireland Limited, the additional grantors referred to therein, and the
Pledgee (the “Security Agreement”).
Whereas, the Pledgor and Pledgee, inter alia, are party to the Term Loan Credit
Agreement dated as of the date hereof (the “Credit Agreement”).
Terms used but not defined herein shall have the meaning set forth in the
Security Agreement and, if not defined therein, such terms shall have the
meaning set forth in the Credit Agreement.
In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

1.   The Securities Intermediary is instructed to register the pledge on its
books. Securities Intermediary shall hold all certificated securities that
comprise all or part of the Collateral with proper endorsements to the
Securities Intermediary or in blank, or will deliver possession of such
certificated securities to the Pledgee. The Securities Intermediary acknowledges
the security interest granted by the Pledgor in favor of the Pledgee in the
Collateral.   2.   The Securities Intermediary represents, warrants and agrees
that the Collateral Account (i) has been established and is and will be
maintained with the Securities Intermediary on its books and records and (ii) is
and will be a “securities account” (as defined in Section 8-501(a) of the UCC)
in respect of which the (A) Securities Intermediary is a “securities
intermediary” (as defined in Section 8-102(a)(14) of the UCC), (B) the Pledgor
is the “entitlement holder” (as defined in

Aircraft Mortgage and Security Agreement

C-1



--------------------------------------------------------------------------------



 



    Section 8-102(a)(7) of the UCC) of the Collateral Account subject to the
“control” (as defined in Section 8-106 of the UCC) of the Pledgee, (C) the
“securities intermediary’s jurisdiction” (as defined in Section 8-110(e) of the
UCC) of the Securities Intermediary in respect of the Collateral Account is New
York and (D) all financial assets carried in the Collateral Account will have
been duly credited thereto in compliance with Section 8-501 of the UCC.   3.  
The Securities Intermediary is instructed to deliver to the Pledgee copies of
monthly statements on the Collateral Account.   4.   The Collateral Account will
be styled: “#798628 Citi f/b/o Citibank, N.A. as Collateral Agent and Securities
Intermediary f/b/o Temescal Aircraft, Inc. under the Aircraft Mortgage and
Security Account Control Agreement.”   5.   All dividends, interest, gains and
other profits with respect to the Collateral Account will be reported in the
name and tax identification number of the Pledgor.   6.   (a) The Securities
Intermediary may not, without the prior written consent of Pledgee, deliver,
release or otherwise dispose of the Collateral or any interest therein unless
the proceeds thereof are held or reinvested in the Collateral Account as part of
the Collateral or applied by Securities Intermediary to the satisfaction of an
Unsubordinated Obligation (as defined below) owed to it. Except for such
limitation and unless and until the Securities Intermediary receives and has a
reasonable period of time to act upon written notice from the Pledgee which
states that Pledgee is exercising exclusive control over the Collateral Account
(a “Notice of Exclusive Control”), the Securities Intermediary may comply with
any investment orders or instructions from Pledgor concerning the Collateral
Account, or as set forth in Section 6(b) below. A Notice of Exclusive Control
(Exhibit A) may be delivered by the Pledgee at any time upon the occurrence and
continuance of an Event of Default and the acceleration of the Loans and such
acceleration has not been rescinded, and shall designate the account, person or
other location to which the financial assets in the Collateral Account, and cash
dividends, interest, income, earnings and other distributions received with
respect thereto, shall thereafter be delivered. As between Pledgor and Pledgee,
Pledgee agrees not to deliver a Notice of Exclusive Control until the occurrence
of an Event of Default (as defined in the Security Agreement) that is continuing
and the acceleration of the Loans and such acceleration has not been rescinded.
For the avoidance of doubt, Securities Intermediary shall have no responsibility
for monitoring or determining whether an Event of Default has occurred or is
continuing.       (b) In accordance with the Loan Agreement, upon, as part of,
or in the absence after the relevant period of an Interim Cure, the Pledgee
shall issue an “entitlement order” to the Securities Intermediary to distribute
from the Collateral Account to the Pledgor an amount equal to the Interim Cash
deposited in connection with the related LTV Cure.       (c) Upon deposit of any
insurance proceeds in the Collateral Account, the Pledgee shall instruct the
Securities Intermediary to distribute from the Collateral Account the amount of
such insurance proceeds in accordance with the instructions of the Collateral
Agent (who shall direct that such amounts be distributed as set forth in
Schedule V of the Security Agreement).   7.   The Pledgor authorizes the
Securities Intermediary, and the Securities Intermediary agrees, to comply with
any order or instruction from Pledgee concerning the Collateral Account,
including an order or instruction directing sale, transfer (to the extent that
the Collateral is transferable), release or redemption of all or part of the
Collateral and the remittance of the proceeds thereof, if

Aircraft Mortgage and Security Agreement

C-2



--------------------------------------------------------------------------------



 



    any, to Pledgee or as otherwise instructed by the Pledgee, without further
consent by the Pledgor. Securities Intermediary shall have no responsibility or
liability to Pledgor for complying with any order or instruction, whether oral
or written, concerning the Collateral Account, the Collateral, any interest
therein, or the proceeds thereof originated by Pledgee and shall have no
responsibility to investigate the appropriateness of any such order or
instruction, even if Pledgor notifies Securities Intermediary that Pledgee is
not legally entitled to originate any such order or instruction. Securities
Intermediary shall have no responsibility or liability to Pledgee for complying
with any order or instruction, whether oral or written, concerning the
Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgor except to the extent such compliance would cause
Securities Intermediary to violate (i) paragraph 6 hereof or (ii) written orders
or instructions previously received from Pledgee, including without limitation,
a Notice of Exclusive Control, but only to the extent Securities Intermediary
has had reasonable opportunity to act thereon. Securities Intermediary shall be
able to rely upon any notice, order or instruction that it reasonably believes
to be genuine. Securities Intermediary shall have no responsibility or liability
to Pledgee with respect to the value of the Collateral Account or any of the
Collateral. This Agreement does not create any obligation or duty on the part of
Securities Intermediary other than those expressly set forth herein.   8.   The
Pledgor agrees to indemnify and hold the Securities Intermediary, its directors,
officers, employees, and agents harmless from and against any and all claims,
causes of action, liabilities, losses, lawsuits, demands, damages, costs and
expenses, including without limitation court costs and reasonable attorneys’
fees and expenses, that may arise out of or in connection with this Agreement or
any action taken or not taken pursuant hereto, except to the extent caused by
Securities Intermediary’s gross negligence or willful misconduct. The
obligations of the Pledgor set forth in this paragraph 8 shall survive the
termination of this Agreement.   9.   The Securities Intermediary is instructed
that the Collateral Account is to remain a “cash account” within the meaning of
Regulation T issued by the Board of Governors of the Federal Reserve System. The
Securities Intermediary represents that it has not received notice regarding any
lien, encumbrance or other claim to the Collateral or the Collateral Account
from any other person and has not entered into an agreement with any third party
to act on such third party’s instructions without further consent of the
Pledgor. The Securities Intermediary further agrees not to enter into any such
agreement with any third party.   10.   The Securities Intermediary subordinates
to the lien and security interest of the Pledgee any right of setoff,
encumbrance, security interest, lien or other claim that it may have against the
Collateral, except for any lien, claim, encumbrance or right of set off against
the Collateral Account for (i) customary commissions and fees arising from
permitted trading activity within the Collateral Account, and (ii) payment owed
to Securities Intermediary for open trade commitments for the purchase and/or
sale of financial assets in and for the Collateral Account (the “Unsubordinated
Obligations”).   11.   To the extent a conflict exists between the terms of this
Agreement and any account agreement between the Pledgor and the Securities
Intermediary, the terms of this Agreement will control, provided that this
Agreement shall not alter or affect any mandatory arbitration provision
currently in effect between Securities Intermediary and Pledgor.   12.   The
terms of this Agreement may not be modified except by a writing signed by all
parties hereto.

Aircraft Mortgage and Security Agreement

C-3



--------------------------------------------------------------------------------



 



13.   Securities Intermediary reserves the right, unilaterally, to terminate
this Agreement, such termination to be effective thirty (30) days after written
notice thereof is given to Pledgor and Pledgee. At the end of such thirty
(30) day period, Securities Intermediary will deliver all assets held in the
Collateral Account to Pledgee unless Pledgee and Pledgor deliver joint
instructions to Securities Intermediary during such thirty (30) day period to
deliver or transfer the assets held in the Collateral Account to another party
or securities intermediary. In the event that it is not possible or practicable,
in the judgment of the Securities Intermediary, to transfer the Collateral or
deliver the Collateral to any other party, the Securities Intermediary will sell
such assets and deliver the proceeds according to the instructions provided by
the Pledgee or the joint instructions given by the Pledgee and Pledgor. Nothing
set forth in this provision shall be deemed to limit the right of Pledgee to
issue orders or instructions to the Securities Intermediary pursuant to
paragraph 6 hereof. Pledgee may terminate this Agreement by giving notice to
Securities Intermediary and Pledgor. Termination shall not affect any of the
rights or liabilities of the parties hereto incurred before the date of
termination.   14.   This Agreement and the Loan Documents set forth the entire
agreement of the parties with respect to the subject matter hereof, and, subject
to paragraph 10 above, supersedes any prior agreement and contemporaneous oral
agreements of the parties concerning its subject matter.   15.   Except as
otherwise expressly provided herein, any notice, order, instruction, request or
other communication required or permitted to be given under this Agreement shall
be in writing and may be delivered in person, sent by facsimile or other
electronic means if electronic confirmation of error free receipt is received,
or sent by United States mail, postage prepaid, addressed to the party at the
address set forth below.   16.   The Securities Intermediary will be excused
from failing to act or delay in acting, and no such failure or delay shall
constitute a breach of this Agreement or otherwise give rise to any liability of
the Securities Intermediary, if (i) such failure or delay is caused by
circumstances beyond the reasonable control of the Securities Intermediary,
including without limitation legal constraint, emergency conditions, action or
inaction of governmental, civil or military authority, terrorism, fire, strike,
lockout or other labor dispute, war, riot, theft, flood, earthquake or other
natural disaster, breakdown of public or private or common carrier communication
or transmission facilities, equipment failure, or act, negligence or default of
Pledgor or (ii) such failure or delay resulted from Securities Intermediary’s
reasonable belief that the action would have violated any guideline, rule or
regulation of any governmental authority.   17.   Pledgor agrees to pay
Securities Intermediary, upon receipt of Securities Intermediary’s invoice, all
reasonable costs, expenses and attorneys’ fees incurred in the preparation and
administration of this Agreement (including any amendments hereto or instruments
or agreements required hereunder). Pledgor agrees to pay Securities
Intermediary, upon receipt of Securities Intermediary’s invoice, all reasonable
costs, expenses and attorneys’ fees incurred by Securities Intermediary in
connection with the enforcement of this Agreement or any instrument or agreement
required hereunder, including without limitation any reasonable costs, expenses,
and fees arising out of the resolution of any conflict, dispute, motion
regarding entitlement to rights or rights of action, or other action to enforce
Securities Intermediary’s rights hereunder in a case arising under Title 11,
United States Code. This paragraph 17 shall survive termination of this
Agreement.   18.   Notwithstanding any of the other provisions of this
Agreement, in the event of the commencement of a case pursuant to Title 11,
United States Code, filed by or against Pledgor, or

Aircraft Mortgage and Security Agreement

C-4



--------------------------------------------------------------------------------



 



    in the event of the commencement of any similar case under then applicable
federal or state law providing for the relief of debtors or the protection of
creditors by or against Pledgor, Securities Intermediary may act as Securities
Intermediary deems necessary to comply with all applicable provisions of
governing statutes and Pledgor shall not assert any claim against Securities
Intermediary for so doing.   19.   If any term or provision of this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.  
20.   This Agreement may be executed in counterparts, each of which shall be an
original, and all of which shall constitute one and the same agreement.   21.  
This Agreement is being delivered in New York and shall be governed and
construed in accordance with the law of the State of New York.

* * * * * *
Aircraft Mortgage and Security Agreement

C-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
Agreement as of the date indicated above.

              PLEDGOR:   PLEDGEE:   TEMESCAL AIRCRAFT INC.   CITIBANK, N.A., as
Collateral Agent   By:      By:    Name:

    Name:

  Title:

  Title:

Telephone No.: 

  Telephone No.: 

  Address:    Address:   10250 Constellation Blvd., Suite 3400   388 Greenwich
Street, 14th Floor Los Angeles, CA 90067   New York, NY 10013 Attention:
Treasurer with a copy to the General Counsel   Attention: Jenny Cheng Facsimile
No. (310) 788-1990   Facsimile No. (212) 657-2762   Date: March 30, 2011   Date:
March 30, 2011

          Acknowledged and Agreed to:

SECURITIES INTERMEDIARY

CITIBANK, N.A.
    By:          Name:

     Title:

    Date:

 

Address:
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: Jenny Cheng
Facsimile No. (212) 657-2762
Date: March 30, 2011
Aircraft Mortgage and Security Agreement

C-6



--------------------------------------------------------------------------------



 



Exhibit A

[Letterhead of the Pledgee]

[Date]
     A. BY FACSIMILE TRANSMISSION AND CERTIFIED MAIL
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: Jenny Cheng
Facsimile No. (212) 657-2762
Re: Temescal Aircraft Inc.
      Account No. 798628
     B. NOTICE OF EXCLUSIVE CONTROL
Ladies and Gentlemen:
As referenced in the Collateral Account Control Agreement, dated as of March 30,
2011, among Temescal Aircraft Inc., as Pledgor, Citibank, N.A., as Collateral
Agent for the Secured Parties, as Pledgee, and Citibank, N.A., as Securities
Intermediary, we hereby give you notice of our exclusive control over securities
account number 798628 (the “Collateral Account”) and all financial assets
credited thereto. You are hereby instructed not to accept any direction,
instruction or entitlement order with respect to the Collateral Account or the
financial assets credited thereto from any person other than the undersigned.
You are hereby instructed to [deliver][invest] the financial assets in the
Collateral Account and cash dividends, interest, income, earning, and other
distributions received with respect thereto, as follows:
[                                                            
                                                            
                                                            
                                                            ]

            Very truly yours,

CITIBANK, N.A., as Collateral Agent
      By:           Name:           Title:        

     cc:   Temescal Aircraft Inc.
Aircraft Mortgage and Security Agreement

C-7



--------------------------------------------------------------------------------



 



EXHIBIT D
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE
FAA AIRCRAFT MORTGAGE (MSN [                    ])
          THIS FAA AIRCRAFT MORTGAGE (MSN [                    ]) (this
“Agreement”) dated as of [      ], is made by and between
[                    ], as grantor (the “Grantor”), and CITIBANK, N.A., a
national banking association, as the Collateral Agent (the “Collateral Agent”)
under the Aircraft Mortgage and Security Agreement (the “Aircraft Mortgage”),
dated as of March 30, 2011, among PARK TOPANGA AIRCRAFT INC., a California
corporation (“Parent Holdco”), TEMESCAL AIRCRAFT INC., a California corporation
(the “Borrower”), BALLYSKY AIRCRAFT IRELAND LIMITED, a private limited liability
company incorporated under the laws of Ireland (the “Irish Subsidiary Holdco”),
CHARMLEE AIRCRAFT INC., a California corporation (the “CA Subsidiary Holdco”),
and the additional grantors referred to therein, as the grantors, and CITIBANK,
N.A., as the Collateral Agent. Capitalized terms used and not defined herein are
used as defined in Appendix A hereto.
W I T N E S S E T H:
          WHEREAS, Parent Holdco, the Borrower, the Irish Subsidiary Holdco, the
CA Subsidiary Holdco, Citibank, N.A., as the administrative agent, the lenders
identified therein and the Collateral Agent have entered into the Credit
Agreement, dated as of March 30, 2011 (the “Credit Agreement”), pursuant to
which the Lenders have made the Loans to the Borrower;
          WHEREAS, the Grantor and the Collateral Agent have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Borrower Parties under the Credit Agreement; and
          WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Collateral Agent for the benefit of the Secured Parties a Lien
on its interest in the airframes (the “Airframes”) and engines (the “Engines”)
described in Schedule I hereto (collectively, the “Pool Aircraft”) and on
certain other property and rights relating thereto; and
          NOW, THEREFORE, in order to (a) induce the Secured Parties to enter
into the Loan Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Collateral Agent hereby agree as
follows:
     1. SECURITY INTEREST.
          The Grantor does hereby transfer, convey, pledge, mortgage,
hypothecate, assign and grant a first priority security interest to the
Collateral Agent, subject to no prior interests of any Person whatsoever except
for a lessee under a Lease, in the following collateral (collectively, the
“Mortgage Collateral”) attaching on the date of this Agreement all of such
Grantor’s rights, title and interest in and to:
Aircraft Mortgage and Security Agreement

D-1



--------------------------------------------------------------------------------



 



  a.   each Pool Aircraft, including the Airframe and Engines with respect to
such Pool Aircraft as the same is now and will hereafter be constituted, and in
the case of such Engines, whether or not any such Engine shall be installed in
or attached to the Airframe or any other airframe;     b.   all Parts of
whatever nature, which are from time to time relating to any Airframe or Engine,
including all substitutions, renewals and replacements of and additions,
improvements, accessions and accumulations to any Airframe or Engine (other than
additions, improvements accessions and accumulations which constitute
appliances, parts, instruments, appurtenances, accessories, furnishings or other
equipment excluded from the definition of Parts);     c.   all of the Grantor’s
right, title and interest in the technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance, technical records in respect of a Pool Aircraft that are Owned by a
Grantor and required pursuant to applicable law to be maintained with respect to
such Pool Aircraft, and such term shall include all additions, renewals,
revisions and replacements of any such materials from time to time made, or
required to be made, pursuant to applicable law, and in each case in whatever
form and whatever means or medium (including, without limitation, microfiche,
microfilm, paper or computer disk) such materials may be maintained or retained
by the relevant lessee of the Pool Aircraft (collectively, the “Aircraft
Documents”);     d.   any money or non-money proceeds of an Airframe or Engine
arising from the total or partial loss or destruction of such Airframe or its
Engine or its total or partial confiscation, condemnation or requisition up to
the amount of hull insurance in respect of such Pool Aircraft required to be
carried hereunder; and     e.   all proceeds, howsoever arising, of the
foregoing.

          TO HAVE AND TO HOLD the Mortgage Collateral unto the Collateral Agent,
and its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
Aircraft Mortgage and Security Agreement

D-2



--------------------------------------------------------------------------------



 



3.   MISCELLANEOUS

          3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Collateral Agent and their respective permitted successors,
assigns and transferees.
          3.2 Severability. Any provision of this Agreement prohibited by the
laws of any jurisdiction or otherwise held to be invalid by any court of law of
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3 Governing Law. THIS AGREEMENT IS DELIVERED IN AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4 Further Assurances. At any time and from time to time, upon the
request of the Collateral Agent, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents that may be
necessary, or that the Collateral Agent may reasonably request, in order for the
Collateral Agent to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[                    ]
[ADDRESS]
Attention: [                    ]
Fax: [                    ]
If to the Collateral Agent:
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: Jenny Cheng
Fax: 212-657-2762
Aircraft Mortgage and Security Agreement

D-3



--------------------------------------------------------------------------------



 



  3.6   Collateral Agent.

          The Collateral Agent shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.

  3.7   Cape Town Convention.

          The parties hereto agree that for the purposes of the Cape Town
Convention, each Airframe and Engine is an “aircraft object” (as defined in the
Protocol) and this Agreement constitutes an International Interest in each such
Airframe and each such Engine.

  3.8   Execution in Counterparts.

          This Agreement may be executed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures were upon
the same instrument.
[Remainder of page intentionally left blank]
Aircraft Mortgage and Security Agreement

D-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Aircraft Mortgage to be executed as
of the day and year first above written and to be delivered in the State of New
York.

          GRANTOR: [                    ]
      By:           Name:           Title:         COLLATERAL AGENT: CITIBANK,
N.A., not in its individual capacity but solely as Collateral Agent
      By:           Name:           Title:        

Aircraft Mortgage and Security Agreement

D-5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA AIRCRAFT MORTGAGE
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Airframes” has the meaning specified in the third recital of this
Agreement.
          “Borrower Parties” has the meaning specified in the Credit Agreement.
          “Cape Town Convention” has the meaning specified in the Credit
Agreement.
          “Credit Agreement” has the meaning specified in the first recital of
this Agreement.
          “Engines” has the meaning specified in the third recital of this
Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “International Interest” has the meaning specified in the Cape Town
Convention.
          “Lease” means a lease agreement relating to any Pool Aircraft, which
is listed on Schedule I hereto, as such schedule is supplemented (or, if not so
supplemented, required to be supplemented) pursuant to the terms of the Credit
Agreement from time to time, between a Borrower Party (as lessor), and a lessee,
in each case together with all schedules, supplements and amendments thereto and
each other document, agreement and instrument related thereto.
          “Lien” has the meaning specified in the Credit Agreement.
          “Loan Documents” has the meaning specified in the Credit Agreement.
          “Mortgage Collateral” means the Pool Aircraft and other property
described in Section 1 hereof and subject to the security interest created by
this Agreement.
Aircraft Mortgage and Security Agreement

D-6



--------------------------------------------------------------------------------



 



          “Owned” has the meaning specified in the Credit Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines, and (b) any appliance, part,
component, instrument, appurtenance, accessory, furnishing, seat or other
equipment that would qualify as a removable part and is leased by a lessee from
a third party or is subject to a security interest granted to a third party),
that may from time to time be installed or incorporated in or attached or
appurtenant to any Airframe or any Engine or removed therefrom and, if the
applicable Pool Aircraft or Engine is subject to a Lease, is owned by a Grantor
under the terms of such Lease.
          “Person” has the meaning specified in the Credit Agreement.
          “Pool Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Protocol” has the meaning specified in the Credit Agreement.
          “Secured Obligations” has the meaning given to the term “Secured
Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Secured Parties”
in the Aircraft Mortgage.
Aircraft Mortgage and Security Agreement

D-7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
MORTGAGE COLLATERAL
“Aircraft [__]” means:
     one (1) [__________] Model [__________]1 aircraft bearing manufacturer’s
serial no. [_____] and FAA registration number [_____];
     together with two (2) [__________]2 Model [__________]3 aircraft engines
(each of which engines has 550 or more rated takeoff horsepower and is a jet
propulsion aircraft engine having at least 1750 pound of thrust or the
equivalent thereof) bearing manufacturer’s serial nos. [_____] and [_____]
respectively.
 
1 Described on the International Registry drop down menu as [__].
2 Described on the International Registry drop down menu as [__].
3 Described on the International Registry drop down menu as [__].
Aircraft Mortgage and Security Agreement

D-8



--------------------------------------------------------------------------------



 



EXHIBIT E
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT (MSN [_____])
     THIS FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT (MSN [_____])
(this “Agreement”) dated as of [__________], is made by and between [_____], as
grantor (the “Grantor”), and CITIBANK, N.A., a national banking association, as
the Collateral Agent (the “Collateral Agent”) under the Aircraft Mortgage and
Security Agreement (the “Aircraft Mortgage”), dated as of March 30, 2011, among
PARK TOPANGA AIRCRAFT INC., a California corporation (“Parent Holdco”), TEMESCAL
AIRCRAFT INC., a California corporation (the “Borrower”), BALLYSKY AIRCRAFT
IRELAND LIMITED, a private limited liability company incorporated under the laws
of Ireland (the “Irish Subsidiary Holdco”), CHARMLEE AIRCRAFT INC., a California
Corporation (the “CA Subsidiary Holdco”) and the additional grantors referred to
therein, as the grantors, and CITIBANK, N.A., as the Collateral Agent.
Capitalized terms used and not defined herein are used as defined in Appendix A
hereto.
W I T N E S S E T H:
     WHEREAS, Parent Holdco, the Borrower, the Irish Subsidiary Holdco, the CA
Subsidiary Holdco, Citibank, N.A., as the administrative agent, the lenders
identified therein and the Collateral Agent have entered into the Credit
Agreement, dated as of March 30, 2011 (the “Credit Agreement”), pursuant to
which the Lenders have made the Loans to the Borrower;
     WHEREAS, the Grantor and the Collateral Agent have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Borrower Parties under the Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Collateral Agent for the benefit of the Secured Parties a Lien
on its interest in the airframes (the “Airframes”) and engines (the “Engines”)
described in Schedule I hereto (collectively, the “Pool Aircraft”) and by
granting to the Collateral Agent a Lien on and security interest in its rights
under the lease agreements described in Schedule I hereto together with all
schedules, supplements and amendments thereto (the “Assigned Leases”) and on
certain other property and rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Loan Documents and (b) secure the prompt payment and performance of all the
Secured Obligations, the Grantor and the Collateral Agent hereby agree as
follows:
     1. SECURITY INTEREST. The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a first priority security interest to
the Collateral Agent, subject to no prior interests of any Person whatsoever
except for the lessee under each Assigned
Aircraft Mortgage and Security Agreement

E-1



--------------------------------------------------------------------------------



 



Lease, in the following collateral (collectively, the “Mortgage Collateral”)
attaching on the date of this Agreement all of such Grantor’s rights, title and
interest in and to:

  a.   each Pool Aircraft, including the Airframe and Engines with respect to
such Pool Aircraft as the same is now and will hereafter be constituted, and in
the case of such Engines, whether or not any such Engine shall be installed in
or attached to the Airframe or any other airframe     b.   all Parts of whatever
nature, which are from time to time relating to any Airframe or Engine,
including all substitutions, renewals and replacements of and additions,
improvements, accessions and accumulations to any Airframe or Engine (other than
additions, improvements accessions and accumulations which constitute
appliances, parts, instruments, appurtenances, accessories, furnishings or other
equipment excluded from the definition of Parts);     c.   all of the Grantor’s
right, title and interest in the technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance, technical records in respect of a Pool Aircraft that are Owned by a
Grantor and required pursuant to applicable law to be maintained with respect to
such Pool Aircraft, and such term shall include all additions, renewals,
revisions and replacements of any such materials from time to time made, or
required to be made, pursuant to applicable law, and in each case in whatever
form and whatever means or medium (including, without limitation, microfiche,
microfilm, paper or computer disk) such materials may be maintained or retained
by the relevant lessee of the Pool Aircraft (collectively, the “Aircraft
Documents”);     d.   any money or non-money proceeds of an Airframe or Engine
arising from the total or partial loss or destruction of such Airframe or its
Engine or its total or partial confiscation, condemnation or requisition up to
the amount of hull insurance in respect of such Pool Aircraft required to be
carried hereunder;     e.   each Assigned Lease, including without limitation:
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to such Assigned Leases, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to such
Assigned Leases up to the amount of hull insurance in respect of such Pool
Aircraft required to be carried under the Aircraft Mortgage, (iii) claims of
such Grantor for damages arising out of or for breach or default under such
Assigned Leases, (iv) all rights under any such Assigned Lease with respect to
any subleases of the Pool Aircraft subject to such Assigned Lease and (v) the
right of such Grantor to terminate such Assigned Leases and to compel
performance of, and otherwise to exercise all remedies under, any Assigned
Lease, whether arising under such Assigned Leases or by statute or at law or in
equity; and     f.   all proceeds, howsoever arising, of the foregoing.

          TO HAVE AND TO HOLD the Mortgage Collateral unto the Collateral Agent,
and its successors and assigns, as security for the Secured Obligations.
Aircraft Mortgage and Security Agreement

E-2



--------------------------------------------------------------------------------



 



2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
     3. MISCELLANEOUS
          3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Collateral Agent and their respective permitted successors,
assigns and transferees.
          3.2 Severability. Any provision of this Agreement prohibited by the
laws of any jurisdiction or otherwise held to be invalid by any court of law of
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3 Governing Law. THIS AGREEMENT IS DELIVERED IN AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4 Further Assurances. At any time and from time to time, upon the
request of the Collateral Agent, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents that may be
necessary, or that the Collateral Agent may reasonably request, in order for the
Collateral Agent to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
If to the Collateral Agent:
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: Jenny Cheng
Fax: 212-657-2762
Aircraft Mortgage and Security Agreement

E-3



--------------------------------------------------------------------------------



 



          3.6 Collateral Agent.
               The Collateral Agent shall be afforded all of the rights,
protections, immunities and indemnities set forth in the Aircraft Mortgage as if
such rights, protections, immunities and indemnities were specifically set forth
herein.
          3.7 Cape Town Convention.
          The parties hereto agree that for the purposes of the Cape Town
Convention, each Airframe and Engine is an “aircraft object” (as defined in the
Protocol) and this Agreement constitutes (i) an International Interest in each
such Airframe and each such Engine and (ii) with respect to a Lease that
constitutes an International Interest, an assignment of such International
Interest and associated rights associated with each such Airframe and each such
Engine as regards each Assigned Lease.
          3.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures were upon the same instrument.
[Remainder of page intentionally left blank]
Aircraft Mortgage and Security Agreement

E-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Aircraft Mortgage and Lease Security
Assignment to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [__________]
      By:           Name:           Title:         COLLATERAL AGENT:  CITIBANK,
N.A., not in its individual capacity but
solely as Collateral Agent
      By:           Name:           Title:        

Aircraft Mortgage and Security Agreement

E-5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Airframes” has the meaning specified in the third recital of this
Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Borrower Parties” has the meaning specified in the Credit Agreement.
          “Cape Town Convention” has the meaning specified in the Credit
Agreement.
          “Credit Agreement” has the meaning specified in the first recital of
this Agreement.
          “Engines” has the meaning specified in the third recital of this
Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “International Interest” has the meaning specified in the Cape Town
Convention.
          “Lien” has the meaning specified in the Credit Agreement.
          “Loan Documents” has the meaning specified in the Credit Agreement.
          “Mortgage Collateral” means the Pool Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Owned” has the meaning specified in the Credit Agreement.
Aircraft Mortgage and Security Agreement

E-6



--------------------------------------------------------------------------------



 



          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines, and (b) any appliance, part,
component, instrument, appurtenance, accessory, furnishing, seat or other
equipment that would qualify as a removable part and is leased by a lessee from
a third party or is subject to a security interest granted to a third party),
that may from time to time be installed or incorporated in or attached or
appurtenant to any Airframe or any Engine or removed therefrom and, if the
applicable Aircraft or Engine is subject to a Lease, is owned by a Grantor under
the terms of such Lease.
          “Person” has the meaning specified in the Credit Agreement..
          “Pool Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Protocol” has the meaning specified in the Credit Agreement.
          “Secured Obligations” has the meaning given to the term “Secured
Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Secured Parties”
in the Aircraft Mortgage.
Aircraft Mortgage and Security Agreement

E-7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
MORTGAGE COLLATERAL
     “Airframe [__]” means one (1) [__________] Model [__________]1 aircraft
bearing manufacturer’s serial no. [_____] and FAA registration number [_____].
     “Engines [__]” means two (2) [__________]2 Model [__________]3 aircraft
engines (each of which engines has 550 or more rated takeoff horsepower and is a
jet propulsion aircraft engine having at least 1750 pound of thrust or the
equivalent thereof) bearing manufacturer’s serial nos. [_____] and [_____]
respectively.
     [Lease Agreement] dated [__________], between [__________] and [__________]
relating to Airframe [__] and Engines [__] recorded by the Federal Aviation
Administration on _______________ and assigned Conveyance No. ____________.
 
1     Described on the International Registry drop down menu as [__].
2     Described on the International Registry drop down menu as [__].
3     Described on the International Registry drop down menu as [__].
Aircraft Mortgage and Security Agreement

E-8



--------------------------------------------------------------------------------



 



EXHIBIT F
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT
FAA LEASE SECURITY ASSIGNMENT (MSN [_____])
          THIS FAA LEASE SECURITY ASSIGNMENT (MSN [_____]) (this “Assignment”)
dated as of [__________], is made by and between [_____], as grantor (the
“Grantor”), and CITIBANK, N.A., a national banking association, as the
Collateral Agent (the “Collateral Agent”) under the Aircraft Mortgage and
Security Agreement (the “Aircraft Mortgage”), dated as of March 30, 2011, among
PARK TOPANGA AIRCRAFT INC., a California corporation (“Parent Holdco”), TEMESCAL
AIRCRAFT INC., a California corporation (the “Borrower”), BALLYSKY AIRCRAFT
IRELAND LIMITED, a private limited liability company incorporated under the laws
of Ireland (the “Irish Subsidiary Holdco”), CHARMLEE AIRCRAFT INC., a California
corporation (the “CA Subsidiary Holdco”) and the additional grantors referred to
therein, as the grantors, and CITIBANK, N.A., as the Collateral Agent.
Capitalized terms used and not defined herein are used as defined in Appendix A
hereto.
W I T N E S S E T H:
     WHEREAS, Parent Holdco, the Borrower, the Irish Subsidiary Holdco, the CA
Subsidiary Holdco, Citibank, N.A., as the administrative agent, the lenders
identified therein and the Collateral Agent have entered into the Credit
Agreement, dated as of March 30, 2011 (the “Credit Agreement”), pursuant to
which the Lenders have made the Loans to the Borrower; and
     WHEREAS, the Grantor and the Collateral Agent have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Borrower Parties under the Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
assigning to the Collateral Agent the lease agreements as more fully described
on Schedule 1 hereto, together with all schedules, supplements and amendments
thereto (the “Assigned Leases”); and
     NOW THEREFORE, the Grantor hereby agrees as follows with the Collateral
Agent for its benefit and the benefit of the other Secured Parties:
1. The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a first priority security interest to the Collateral Agent,
subject to no prior interests of any Person whatsoever except for the lessee
under each Assigned Lease, in all of such Grantor’s rights, title and interest
in and to each Assigned Lease, including without limitation: (i) all rights of
such Grantor to receive moneys due and to become due under or pursuant to such
Assigned Leases, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to such Assigned Leases
up to the amount of hull insurance in respect of such Pool Aircraft required to
be carried under the Aircraft Mortgage, (iii) claims of such
Aircraft Mortgage and Security Agreement

F-1



--------------------------------------------------------------------------------



 



Grantor for damages arising out of or for breach or default under such Assigned
Leases, (iv) all rights under any such Assigned Lease with respect to any
subleases of the Pool Aircraft subject to such Assigned Lease, (v) the right of
such Grantor to terminate such Assigned Leases and to compel performance of, and
otherwise to exercise all remedies under, any Assigned Lease, whether arising
under such Assigned Leases or by statute or at law or in equity and (vi) all
proceeds, howsoever arising, of the foregoing.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
ASSIGNMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
COLLATERAL AGENT’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Collateral Agent and their respective permitted successors,
assigns and transferees.
     3.2 Severability. Any provision of this Assignment prohibited by the laws
of any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS ASSIGNMENT IS DELIVERED IN AND SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Collateral Agent, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Collateral Agent may reasonably request, in order for the Collateral
Agent to obtain the full benefits of security interests and assignments created
or intended to be created hereby and of the rights and powers granted herein and
in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
          If to the Grantor:
Aircraft Mortgage and Security Agreement

F-2



--------------------------------------------------------------------------------



 



[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
          If to the Collateral Agent:
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: Jenny Cheng
Fax: 212-657-2762
     3.6 Collateral Agent.
          The Collateral Agent shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Cape Town Convention.
     The parties hereto agree that for the purposes of the Cape Town Convention,
each Airframe and Engine are “aircraft objects” (as defined in the Protocol) and
this Assignment constitutes, with respect to a Lease that constitutes an
International Interest, an assignment of such International Interest and
associated rights associated with each Airframe and Engine as regards the
Assigned Lease.
     3.8 Execution in Counterparts. This Assignment may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures were upon the same instrument.
[Remainder of page intentionally left blank]
Aircraft Mortgage and Security Agreement

F-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

            GRANTOR:

[_____]
      By:           Name:           Title:        

            COLLATERAL AGENT:

CITIBANK, N.A., not in its individual capacity but solely
as Collateral Agent
      By:           Name:           Title:      

Aircraft Mortgage and Security Agreement

F-4



--------------------------------------------------------------------------------



 



APPENDIX A
FAA LEASE SECURITY ASSIGNMENT
DEFINITIONS
     For all purposes of this Assignment, all capitalized terms used, but not
defined, in this Assignment shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Assignment” has the meaning specified in the recital of parties to
this Assignment.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Assignment.
          “Airframes” means the airframes described in Schedule I hereto.
          “Assigned Lease” has the meaning specified in the third recital of
this Assignment.
          “Borrower Parties” has the meaning specified in the Credit Agreement.
          “Cape Town Convention” has the meaning specified in the Credit
Agreement.
          “Credit Agreement” has the meaning specified in the first recital of
this Assignment.
          “Engines” means the engines described in Schedule I hereto.
          “Grantor” has the meaning specified in the recital of parties to this
Assignment.
          “International Interest” has the meaning specified in the Cape Town
Convention.
          “Lien” has the meaning specified in the Credit Agreement.
          “Person” has the meaning specified in the Credit Agreement.
          “Pool Aircraft” means, collectively, the Airframes and Engines.
          “Protocol” has the meaning specified in the Credit Agreement.
          “Secured Obligations” has the meaning given to the term “Secured
Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Secured Parties”
in the Aircraft Mortgage.
Aircraft Mortgage and Security Agreement

F-5



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment (MSN [_____])
     “Airframe [__]” means one (1) [__________] Model [__________]1 aircraft
bearing manufacturer’s serial no. [_____] and FAA registration number [_____].
     “Engines [__]” means two (2) [__________]2 Model [__________]3 aircraft
engines (each of which engines has 550 or more rated takeoff horsepower and is a
jet propulsion aircraft engine having at least 1750 pound of thrust or the
equivalent thereof) bearing manufacturer’s serial nos. [_____] and [_____]
respectively.
     [Lease Agreement] dated [__________], between [__________] and [__________]
relating to Airframe [__] and Engines [__] recorded by the Federal Aviation
Administration on _______________ and assigned Conveyance No. ____________.
 
1     Described on the International Registry drop down menu as [__].
2     Described on the International Registry drop down menu as [__].
3     Described on the International Registry drop down menu as [__].

          Aircraft Mortgage and Security Agreement
       

F-6



--------------------------------------------------------------------------------



 



         

EXHIBIT G
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF NOTICE OF ASSIGNMENT
From: [__________] (the “Lessor”)
To: [__________] (the “Lessee”)
[DATE]
Ladies and Gentlemen:
We refer to the [Aircraft Lease Agreement] dated as of [__________] (as amended
and supplemented, the “Lease”) entered into between Lessee and Lessor pertaining
to one (1) [MANUFACTURER/MODEL] aircraft bearing manufacturer’s serial number
[MSN] and registration number [REG] and [MANUFACTURER/MODEL] engines bearing
manufacturer’s serial numbers [ESN] and [ESN], each of which is a jet propulsion
engine bearing at least 1750 pounds of thrust or the equivalent thereof.
Any and all initially capitalized terms used herein shall have the meanings
ascribed thereto in the Lease, unless specifically defined herein.
The Lessor hereby gives you notice that by that certain Aircraft Mortgage and
Security Agreement dated as of March 30, 2011, and made between the parties
named therein including Lessor and Citibank, N.A., as the Collateral Agent (the
“Collateral Agent”), the Lessor has assigned to the Collateral Agent by way of
security all its right, title and interest in and to the Lease and the proceeds
thereof, including certain insurance proceeds (the “Security Assignment”). The
Lessor also notifies you that the Collateral Agent is a [Collateral Agent] as
defined under the Lease.
Notwithstanding any contrary provision in the Lease, Citibank, N.A., as
Collateral Agent, shall be the loss payee, a contract party and an additional
insured, as applicable, on all hull and war risk policies of insurance and
Citibank, N.A., as Collateral Agent and Administrative Agent shall be a contract
party and an additional insured, as applicable, on all liability policies of
insurance.
If the Collateral Agent issues to you a notice (a “Relevant Notice”) that its
rights as assignee under the Security Assignment have become exercisable as
provided therein, you are hereby authorized and required to thereafter perform,
observe and comply with all your undertakings and obligations under the Lease in
favor and for the benefit of the Collateral Agent as if the Collateral Agent
were named as lessor therein instead of Lessor, and from and after the date of
the Relevant Notice, you shall make all payments under the Lease as provided in
the Relevant Notice or as the Collateral Agent shall otherwise direct.
Aircraft Mortgage and Security Agreement

G-1



--------------------------------------------------------------------------------



 



This notice and the instructions herein contained are irrevocable unless and
until the Collateral Agent revokes them.
This notice shall be governed by and construed in accordance with [New
York]/[English] law.
Very truly yours,
[__________]

              By:         Name:         Title:        

Aircraft Mortgage and Security Agreement

G-2